ICJ_066_ReviewJudgment273UNAT_CARAT_NA_1982-07-20_ADV_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

APPLICATION FOR REVIEW
OF JUDGEMENT No. 273 OF THE UNITED

NATIONS ADMINISTRATIVE TRIBUNAL

ADVISORY OPINION OF 20 JULY 1982

1982

COUR INTERNATIONALE DE JUSTICE
RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

DEMANDE DE REFORMATION
DU JUGEMENT N° 273 DU TRIBUNAL
ADMINISTRATIF DES NATIONS UNIES

AVIS CONSULTATIF DU 20 JUILLET 1982
Official citation :

Application for Review of Judgement No. 273 of
the United Nations Administrative Tribunal, Advisory
Opinion, I.C.J. Reports 1982, p. 325.

Mode officiel de citation :

Demande de réformation du jugement n° 273
du Tribunal administratif des Nations Unies, avis consultatif,
CLS. Recueil 1982, p. 325.

 

Sales number 475
No de vente :

 

 

 
1982
20 July
General List
No. 66

325

INTERNATIONAL COURT OF JUSTICE
YEAR 1982

20 July 1982

APPLICATION FOR REVIEW
OF JUDGEMENT No. 273 OF THE UNITED
NATIONS ADMINISTRATIVE TRIBUNAL

Request for advisory opinion by the Committee on Applications for Review of
Administrative Tribunal Judgements — Article 11 of the Statute of the United
Nations Administrative Tribunal.

Proceedings commenced by application of a United Nations member State to the
Committee — Whether application tantamount to intervention of an entity not party
to the original proceedings — Its effect on authority of Secretary-General — Principle
of equality of the parties.

Composition of United Nations Administrative Tribunal — Composition and
functioning of Committee on Applications for Review of Administrative Tribunal
Judgements — Requirements as to form of application to Committee — Whether
procedural irregularities and failure by Committee to ensure equality constitute
“compelling reasons” for refusal of advisory opinion.

Competence of the Court — Propriety of the Court’s giving the opinion — Nature
and scope of the advisory opinion requested — Determination by the Court of the
meaning and implications of question submitted for advisory opinion — Need for
Court to ascertain and state legal questions really in issue.

Objection to Judgement on ground of error on a question of law relating to
the provisions of the Charter — Nature of task of Court — Meaning of error “on
a question of law relating to the provisions of the Charter” — Relation between
General Assembly resolutions, Staff Regulations and Staff Rules as governing
relations of United Nations with its staff — Role and competence of International
Civil Service Commission — Acquired rights and Staff Regulation 12.1 — Appli-
cation by Tribunal of two sets of rules equally applicable to situation of staff
member.

Objection to Judgement on ground of excess of jurisdiction or competence.

ADVISORY OPINION

Present: President ELIAS: Vice-President SETTE-CAMARA ; Judges LACHS,
Morozov, NAGENDRA SINGH, RUDA, MOSLER, ODA, AGO, EL-
KHANI, SCHWEBEL, Sir Robert JENNINGS, DE LACHARRIERE, MBAYE,
BEDJAOUI ; Registrar TORRES BERNARDEZ.
326 APPLICATION FOR REVIEW (ADVISORY OPINION)

In the matter of the Application for Review of Judgement No. 273 of the
United Nations Administrative Tribunal,

THE Court,
composed as above,
gives the following Advisory Opinion :

1. The question upon which the advisory opinion of the Court has been asked
was laid before the Court by a letter dated 23 July 1981, filed in the Registry on
28 July 1981, from the Secretary-General of the United Nations. By that letter
the Secretary-General informed the Court that the Committee on Applications
for Review of Administrative Tribunal Judgements had, pursuant to Article
11 of the Statute of the United Nations Administrative Tribunal, decided on
13 July 1981 that there was a substantial basis for the application made to that
Committee for review of Administrative Tribunal Judgement No. 273, and had
accordingly decided to request an advisory opinion of the Court. The decision of
the Committee, which was set out in extenso in the Secretary-General’s letter, and
certified copies of which in English and French were enclosed with that letter,
read as follows :

“The Committee on Applications for Review of Administrative Tribunal
Judgements has decided that there is a substantial basis within the meaning
of Article 11 of the Statute of the Administrative Tribunal for the applica-
tion presented by the United States of America for review of Administrative
Tribunal Judgement No. 273, delivered at Geneva on 15 May 1981. Accord-
ingly, the Committee requests an advisory opinion of the International
Court of Justice on the following question :

‘Is the judgement of the United Nations Administrative Tribunal in
Judgement No. 273, Mortished v. the Secretary-General, warranted in
determining that General Assembly resolution 34/165 of 17 Decem-
ber 1979 could not be given immediate effect in requiring, for the pay-
ment of repatriation grants, evidence of relocation to a country other than
the country of the staff member’s last duty station ? ”

2. In accordance with Article 66, paragraph 1, of the Statute of the Court,
notice of the request for an advisory opinion was given on 4 August 1981 to all
States entitled to appear before the Court ; a copy of the Secretary-General’s
letter with the decision of the Committee appended thereto was transmitted to
those States.

3. Pursuant to Article 65, paragraph 2, of the Statute and to Article 104 of the
Rules of Court, the Secretary-General of the United Nations transmitted to the
Court a dossier of documents likely to throw light upon the question ; these
documents reached the Registry in English on 30 September 1981 and in French
on 10 November 1981.

4. The President of the Court decided on 6 August 1981 that the United
Nations and its member States were to be considered as likely to be able to
furnish information on the question. Accordingly, on 10 August 1981 the Regis-
trar notified the Organization and its member States, pursuant to Article 66,

5
327 APPLICATION FOR REVIEW (ADVISORY OPINION)

paragraph 2, of the Statute of the Court, that the Court would be prepared to
receive written statements from them within a time-limit fixed at 30 Octo-
ber 1981 by an Order of the President dated 6 August 1981.

5. At the request of the Secretary-General of the United Nations, the Acting
President of the Court, by Order of 8 October 1981, extended that time-limit to
30 November 1981.

6. Within the time-limit as so extended, written statements were received from
the Governments of France and of the United States of America, and the
Secretary-General of the United Nations transmitted to the Court, pursuant to
Article 11, paragraph 2, of the Statute of the Administrative Tribunal, a state-
ment setting forth the views of Mr. Ivor Peter Mortished, the former staff
member to whom the Judgement of the Administrative Tribunal relates. By
a telex message received in the Registry on 2 December 1981 the Secretary-
General informed the Court that he would not be submitting a written state-
ment to the Court other than formally transmitting the observations of
Mr. Mortished. .

7. Copies of these statements were on 21 and 23 December 1981 communi-
cated to the United Nations and to the States to which the communication
provided for in Article 66, paragraph 2, of the Statute had been addressed.

8. By letter of 1 March 1982, France and the United States of America, as well
as the United Nations, were informed that the Court, pursuant to Article 66,
paragraph 4, of its Statute, had decided to permit any State or organization
having presented or transmitted a written statement to submit comments in
writing on the statement made or transmitted by any other, and had fixed
15 April 1982 as the time-limit for the submission of such comments. Within the
said time-limit, written comments were received in the Registry from France and
from the United States of America. The Secretary-General also transmitted to
the Court a letter from counsel for Mr. Mortished indicating that he did not wish
to comment on the statements presented.

9. On 19 and 21 April 1982 the Registrar transmitted to the United Nations
and to the States to which the communication provided for in Article 66, para-
graph 2, of the Statute had been addressed, copies of the written comments of
France and the United States of America, and informed them that the Court did
not intend to hold any sitting for the purpose of hearing oral statements or
comments in the case.

* *

10. The Judgement of the United Nations Administrative Tribunal (Judge-
ment No. 273) which was the subject of the application to the Committee on
Applications for Review of Administrative Tribunal Judgements resulting in the
present request for advisory opinion was given on 15 May 1981 in case No. 257,
Mortished v. the Secretary-General of the United Nations. The facts of that case, as
found by the Administrative Tribunal, were briefly as follows. Mr. Mortished, an
Irish national, entered the service of the International Civil Aviation Organiza-
tion (ICAO) on 14 February 1949. In 1958 he was transferred to the United
Nations, and received a permanent appointment as a Translator/Précis- Writer.
On 1 April 1967 he was transferred from United Nations Headquarters in New
York to the United Nations Office at Geneva. On attaining the age of 60, he
retired from United Nations service on 30 April 1980. A benefit known as the

6
328 APPLICATION FOR REVIEW (ADVISORY OPINION)

“repatriation grant” is payable in certain circumstances to staff members at the
time of their separation from service, under United Nations Staff Regulation 9.4,
and Annex IV to the Staff Regulations, which provide as follows :

“Regulation 9.4 : The Secretary-General shall establish a scheme for the
payment of repatriation grants within the maximum rates and under the
conditions specified in annex IV to the present Regulations.”

“Annex IV
REPATRIATION GRANT

In principle, the repatriation grant shall be payable to staff members
whom the Organization is obligated to repatriate. The repatriation grant
shall not, however, be paid to a staff member who is summarily dismissed.
Detailed conditions and definitions relating to eligibility shall be deter-
mined by the Secretary-General. The amount of the grant shall be propor-
tional to the length of service with the United Nations, as follows :”

(Annex IV continues with a table of the amount of the grant according to
length of “continuous service away from home country”.)

The grant was established by General Assembly resolution 470 (V) of 15 De-
cember 1950, following the abolition of an expatriation allowance which was
paid annually. The “detailed conditions and definitions” referred to in Annex IV
were laid down by the Secretary-General in Staff Rule 109.5. When Mr. Mor-
tished joined United Nations service in 1958 by transfer from ICAO, he had
received from the United Nations Office of Personnel a personnel action form
stating : “Service recognized as continuous from 14 February 1949” and “Credit
towards repatriation grant commences on 14 February 1949”.

11. At the time of Mr. Mortished’s retirement, the United Nations General
Assembly had recently adopted two successive resolutions relating to (inter alia)
the repatriation grant. By resolution 33/119 of 19 December 1978, the General
Assembly decided

“that payment of the repatriation grant to entitled staff members shall be
made conditional upon the presentation by the staff member of evidence of
actual relocation, subject to the terms to be established by the [International
Civil Service] Commission ;”

that is to say, evidence that upon separation, the staff member was not con-
tinuing to reside in the country of his last duty station. Pursuant to this reso-
lution, the International Civil Service Commission established a text with a view
to the modification of the Staff Rule governing the repatriation grant, which had
not previously contained any requirement for evidence of this kind to be pro-
duced. This text was given effect from 1 July 1979 by the Secretary-General, first
by Administrative Instruction ST/A1/262 of 23 April 1979, and subsequently by
an amendment to Staff Rule 109.5 circulated on 22 August 1979. Paragraphs (d)
and (f) of the new text of that Rule provided that :
329 APPLICATION FOR REVIEW (ADVISORY OPINION)

“{d) Payment of the repatriation grant shall be subject to the provision by
the former staff member of evidence of relocation away from the country of
the last duty station. Evidence of relocation shall be constituted by docu-
mentary evidence that the former staff member has established residence in
a country other than that of the last duty station.”

“(f) Notwithstanding paragraph (d) above, staff members already in
service before 1 July 1979 shall retain the entitlement to repatriation grant
proportionate to the years and months of service qualifying for the grant
which they already had accrued at that date without the necessity of pro-
duction of evidence of relocation with respect to such qualifying ser-
vice.”

In the case of Mr. Mortished, who had accrued the maximum qualifying service
(12 years) well before 1 July 1979, paragraph (f) would have totally exempted
him from the requirement as to evidence of relocation.

12. On 17 December 1979, however, the General Assembly adopted resolu-
tion 34/165 by which it decided, inter alia, that :

“effective 1 January 1980 no staff member shall be entitled to any part of
the repatriation grant unless evidence of relocation away from the country
of the last duty station is provided”.

On 21 December 1979 the Secretary-General accordingly issued Administrative
Instruction ST/AI/269, amending Administrative Instruction ST/AI/262 with
effect from 1 January 1980 ; its effect was to abolish the transitional provision of
Staff Rule 109.5 ff), quoted above. Even before Mr. Mortished retired on
30 April 1980, he had appealed to the Joint Appeals Board established by Staff
Rule 111, with a view to claiming a right to repatriation grant without producing
evidence of relocation, and requested the agreement of the Secretary-General for
direct submission of an application to the Administrative Tribunal under Arti-
cle 7, paragraph 1, of the Statute of the Tribunal. That was agreed to, but in the
meantime, on Mr. Mortished’s retirement, the Secretariat had refused to make
payment to him of the repatriation grant without evidence of relocation.
Mr. Mortished seised the Administrative Tribunal of an appeal on 10 Octo-
ber 1980. In the meantime Administrative Instruction ST/AI/269 had been
followed up by a revised edition of the Staff Rules, with the deletion of para-
graph (f) of Rule 109.5. By Judgement No. 273 the Tribunal decided, for reasons
to be examined below, that :

“By making payment of the Applicant’s repatriation grant conditional on
the production of evidence of relocation, the Respondent failed to recognize
the Applicant’s acquired right, which he held by virtue of the transitional
system in force from 1 July to 31 December 1979 and set forth in Staff Rule
109.5 (f).”

The Tribunal recognized that Mr. Mortished “was entitled to receive that grant
on the terms defined in Staff Rule 109.5 (f), despite the fact that that rule was no
longer in force on the date of [his] separation from the United Nations”, and was
therefore entitled to compensation for the injury sustained “as the result of a
330 APPLICATION FOR REVIEW (ADVISORY OPINION)

disregard of Staff Regulation 12.1 and Staff Rule 112.2 (a)”. That Regulation
and that Rule provide:as follows :

“Regulation 12.1 : These Regulations may be supplemented or amended
by the General Assembly, without prejudice to the acquired rights of staff
members.”

“Rule 112.2
AMENDMENT OF ... STAFF RULES

(a) These rules may be amended by the Secretary-General in a manner
consistent with the Staff Regulations.”

The injury was assessed at the amount of the repatriation grant of which payment
was refused.

13. On 15 June 1981, the United States of America addressed a letter to the
Acting Legal Counsel of the United Nations by way of application to the
Committee on Applications for Review of Administrative Tribunal Judgements,
under Article 11, paragraph 1, of the Statute of the Tribunal, asking the Com-
mittee to request an advisory opinion of the Court. The text of that application
is set out in paragraph 39 below. In accordance with the Provisional Rules of
Procedure of the Committee, a copy of the application was transmitted to
counsel for Mr. Mortished, and written comments on it were submitted on his
behalf to the Committee on 23 June 1981. A copy was also transmitted to the
Secretary-General of the United Nations, who advised the Committee on
23 June 1981 that he was not availing himself of his right under the Provisional
Rules of Procedure to submit comments on the application.

14. The Committee considered the application at two meetings held on 9 and
13 July 1981. Counsel for Mr. Mortished had requested that he be given the
opportunity to participate in all the proceedings of the Committee ; that he be
permitted to make statements to the Committee ; that the sessions of the Com-
mittee be open ; that the proceedings of the Committee be duly recorded ; and
that an official transcript of the record be made available to him (A/AC.86/
R.100, p. 3). The Committee decided, without a vote, that its discussions should
be recorded on tape, and that “if the United States application is accepted”, they
would be “transcribed and distributed to the members of the Committee, to the
parties concerned in Mr. Mortished’s case” and to the Court (A/AC.86(XX)/
PV.1, pp. 12, 13-15 ; A/AC.86(XX)/PV.2, p. 63). A proposal by the represen-
tative of the United Kingdom that the Committee invite Mr. Mortished’s counsel
to be present during the Committee’s consideration of the application before it
and that, if necessary, he be permitted to make a statement, was rejected by the
Committee by 5 votes to 2, with 9 abstentions ; the representative of the United
States did not participate in the vote.

15. After members of the Committee had presented their views on the appli-
cation presented by the United States, the Chairman requested the Committee to
indicate whether there was a substantial basis for the application within the
meaning of Article 11 of the Statute of the Administrative Tribunal on the
ground that the Administrative Tribunal had erred on a question of law relating

9
331 APPLICATION FOR REVIEW (ADVISORY OPINION)

to the provisions of the Charter of the United Nations. The Committee agreed,
by a vote of 14 to 2, with 1 abstention, that there was a substantial basis for the
application on that ground. The Chairman then requested the Committee to
indicate whether there was a substantial basis for the application within the
meaning of Article 11 of the Statute of the Administrative Tribunal on the
ground that the Administrative Tribunal had exceeded its jurisdiction or com-
petence. The Committee agreed by a vote of 10 to 2, with 6 abstentions, that there
was a substantial basis for the application on that ground. Neither of those two
grounds, nor any of the grounds stated in Article 11 of the Tribunal’s Statute,
had been mentioned, at least in the form in which they are enumerated
in that Article, in the United States application communicated to Mr. Morti-
shed. The formulation of the question to be put to the Court was then adopted,
without a vote being taken, as set out in the application of the United States
of America.

16. The Court will begin by considering whether it is competent to
comply with this request for an advisory opinion submitted by the Com-
mittee on Applications for Review of Administrative Tribunal Judgements
(hereinafter called “the Committee”), and whether it should exercise its
discretion to do so. It is the second request which has been submitted under
the terms of Article 11, paragraphs 1 and 2, of the Statute of the United
Nations Administrative Tribunal which provide as follows :

“1. If a member State, the Secretary-General or the person in
respect of whom a judgement has been rendered by the Tribunal
(including any one who has succeeded to that person’s rights on his
death) objects to the judgement on the ground that the Tribunal has
exceeded its jurisdiction of competence or that the Tribunal has failed
to exercise jurisdiction vested in it, or has erred on a question of law
relating to the provisions of the Charter of the United Nations, or has
committed a fundamental error in procedure which has occasioned a
failure of justice, such member State, the Secretary-General or the
person concerned may, within thirty days from the date of the judge-
ment, make a written application to the Committee established by
paragraph 4 of this article asking the Committee to request an advi-
sory opinion of the International Court of Justice on the matter.

2. Within thirty days from the receipt of an application under
paragraph 1 of this article, the Committee shall decide whether or not
there is a substantial basis for the application. If the Committee
decides that such a basis exists, it shall request an advisory opinion of
the Court, and the Secretary-General shall arrange to transmit to the
Court the views of the person referred to in paragraph 1.”

It is however the first such request to arise from the Committee’s consid-
eration of an application by a member State. It therefore raises problems
relating to the general aspects of the review procedure and also some
specific problems concerning the fact that the request now before the

10
332 APPLICATION FOR REVIEW (ADVISORY OPINION)

Court is the outcome of an application by the Government of the United
States.

17. In 1973, when giving its Advisory Opinion on the Application for
Review of Judgement No. 158 of the United Nations Administrative Tribunal,
the Court envisaged a situation of this kind, though it was then no more
than a hypothesis. On that occasion, the advisory proceedings had been set
in train by a staff member’s application to the Committee, and the Court
was careful to stress that its conclusions regarding the compatibility of the
review procedure with the requirements of the judicial process were to be
understood as applying to a case of that nature. It did not, of course,
overlook the fact that a similar request for an advisory opinion might, by
the terms of Article 11 of the Statute of the Administrative Tribunal,
originate in a decision taken by the Committee on the application of a
member State. However, during the debates in the General Assembly in
1955, at the time of adoption of the procedure in question, various argu-
ments had been put forward against the propriety of the provision making
this possible. This introduced “additional considerations which would call
for close examination by the Court if it should receive a request for an
opinion resulting from an application to the Committee by a member
State” U.CJ. Reports 1973, p. 178, para. 31). Those considerations were
“without relevance” in the 1973 proceedings, so that it was not then
necessary for the Court to evaluate them before reaching its decision on the
advisory opinion requested of it. It therefore stated that it was not to be
understood as “expressing any opinion in regard to any future proceedings
instituted under Article 11 by a member State” (ibid.). Hence the Advisory
Opinion given by the Court on the Application for Review of Judgement
No. 158 of the United Nations Administrative Tribunal is relevant to its
approach to the present request on two main counts : because that Opinion
recognized that it would be incumbent upon the Court to examine the
features characteristic of any request for advisory opinion the Committee
decides to submit at the prompting of a member State, and because it
indicated that the Court should bear in mind during that examination not
only the considerations applying to the review procedure in general but
also the “additional considerations” proper to the specific situation
created by the interposition of a member State in the review process.

18. The Court of course will not fail to discharge that duty. It will
consider the problems raised by the present request in the light of the
considerations previously discussed in its 1973 Advisory Opinion and of
those which it finds relevant to the present case. To that end, it must recall
those considerations which it found important for the above-mentioned
Opinion and then add those arising from the special characteristics of the
present advisory proceedings. This will enable it to proceed to an exami-
nation of the course in fact taken by the proceedings leading to the present
request, in the light of the considerations in question.

19. In the Advisory Opinion of 1973, the Court pointed out that the
terms in Article 11 of the Statute of the Administrative Tribunal could not

11
333 APPLICATION FOR REVIEW (ADVISORY OPINION)

have had the effect of changing the nature of the Court’s task under its own
Statute, the character of its functions or its manner of discharging them.
The Court therefore had a duty to ascertain whether the procedure in
which it was called upon to play an essential part was truly compatible with
its task, its functions and the ways they are to be discharged. That meant
that it had to satisfy itself that this system enabling Administrative Tri-
bunal judgements to be reviewed by the indirect means of an advisory
opinion was compatible with the provisions of the United Nations Charter
and the Statute of the Court, and with the requirements of the judicial
process. As the necessity for the Court to make this assessment does not
depend on whether it was on the application of a staff member, the
Secretary-General or a member State that the Committee decided to
request an advisory opinion, the Court may for present purposes confine
itself to reiterating its previously adopted position.

20. In considering whether the review procedure was compatible with
the Charter, more especially Article 96, the Court first examined certain
doubts that had been expressed as to the legality of employing its advisory
function in connection with the review of Administrative Tribunal judge-
ments. It found that there was no reason for it to depart from the position it
had adopted in agreeing to give advisory opinions on the Effect of Awards
of Compensation Made by the United Nations Administrative Tribunal (I. C.J.
Reports 1954, p. 47), and on Judgments of the Administrative Tribunal of the
ILO upon Complaints Made against Unesco (U.C.J. Reports 1956, p. 77),
even though the questions laid before it in those cases had concerned the
rights of private individuals. In this respect the Court confirms its earlier
position that “The mere fact that it is not the rights of States which are in
issue in the proceedings cannot suffice to deprive the Court of a compe-
tence expressly conferred on it by its Statute” U.C.J. Reports 1973, p. 172,
para. 14). The fact that a request for an advisory opinion derives, as it does
in the present case, from the initiative of a member State and not from an
application by a staff member, as in the Advisory Opinion of 1973, does
not raise any additional considerations such as to modify the Court’s
reasoning as to the compatibility with the Charter of its exercising advisory
jurisdiction in such cases. The considerations contemplated by the Court
in 1973 as calling for close examination in the event of a request from the
Committee made on the application of a member State, were not broached
in the context of the question of the Court’s competence to give the opinion
requested. They relate to the question whether this feature of the procedure
established by Article 11 is of such a character as should lead the Court,
although competent, to decline to answer the request (Z C.J. Reports 1973,
p. 175, para. 24, and p. 178, para. 31), and will be considered below.

21. It is however a precondition of the Court’s competence that the
advisory opinion be requested by an organ duly authorized to seek it under
the Charter, that it be requested on a legal question, and that, except in the
case of the General Assembly or the Security Council, that question should

12
334 APPLICATION FOR REVIEW (ADVISORY OPINION)

be one arising within the scope of the activities of the requesting organ.
Certain doubts had been expressed in that regard also, but the Court, in its
1973 Advisory Opinion, found that the questions submitted to the Court
were legal questions arising within the scope of the Committee’s own
activities, and concluded that the Committee on Applications for Review
of Administrative Tribunal Judgements was indeed

“an organ of the United Nations, duly constituted under Articles 7
and 22 of the Charter, and duly authorized under Article 96, para-
graph 2, of the Charter to request advisory opinions of the Court for
the purpose of Article 11 of the Statute of the United Nations Admin-
istrative Tribunal”.

Accordingly the Court declared itself competent under Article 65 of its
Statute (LCJ. Reports 1973, p. 175, para. 23). The special features of the
proceedings leading up to the present request for advisory opinion afford
the Court no grounds for departing from its previous position on the point
under consideration.

22. After finding that it was competent to give the advisory opinion
requested, the Court in its 1973 Opinion recalled the discretionary nature
of the power it might thus exercise. It then considered whether, having
regard to the requirements of its judicial character, to which it must remain
faithful even in the exercise of its advisory function, certain aspects of the
procedure laid down in Article 11 of the Statute of the Administrative
Tribunal should not lead it to decline to give an advisory opinion (1.CJ.
Reports 1973, p. 75, para. 24). In the case at present before it, the Court
must undertake the same examination.

23. Having considered certain aspects of the review procedure which
were relevant to its response to the Committee’s request, the Court, in the
1973 Advisory Opinion, reached certain conclusions. It noted that the
Committee was a “political organ”, vested with functions that were “nor-
mally discharged by a legal body” and were to be regarded as “quasi-
judicial” in character. But as the Court explained

“there is no necessary incompatibility between the exercise of these
functions by a political body and the requirements of the judicial
process... the compatibility or otherwise of any given system of
review with the requirements of the judicial process depends on the
circumstances and conditions of each particular system” (Z.CJ.
Reports 1973, p. 176, para. 25).

The Court considers that the findings which it thus expressed in its earlier
Advisory Opinion remain wholly relevant to the determination of its
proper response to the request now before it. It regards it as a highly
important principle that the requirements of the judicial process should be
observed not only during the two sets of judicial proceedings (one before

13
‘

335 APPLICATION FOR REVIEW (ADVISORY OPINION)

the Administrative Tribunal, the other before the Court) but also during
the operation of the political organ with quasi-judicial functions which
furnishes what the Court in its earlier Advisory Opinion called “a potential
link” between them. It is essential for the Court’s decision as to what
response it will make to the request for advisory opinion that the Com-
mittee’s part in the process should be tested against the requirements of the
judicial process. As the satisfaction of those requirements depends on the
circumstances and conditions of the review system, and of the particular
case in question, the Court must appraise, inter alia, the circumstances and
conditions surrounding the fact that the Committee’s part in the process in
the present case was originally set in motion by an application from a
member State.

24. In that connection, the Court, in the present proceedings, is called
upon to ask itself whether the part played by a member State in submitting
an application for review is not tantamount to intervention in the review
process by an entity which was not a party to the original proceedings. It is
contended in the Written Statement of Mr. Mortished that the proce-
dure

“allowing a third party to raise objections to a judgement in which it
has no legal right or interest and to seek a review of that judgement is
contrary to fundamental principles of the judicial process”.

In the first place, the Court observes that although a member State of the
United Nations be not a party to a judgment rendered by the Adminis-
trative Tribunal in a dispute between a staff member and the Organization,
it may well have a legal interest in giving rise to a review of the Judgement.
This is certainly so, where, as in the present case, the Judgement in question
is challenged on the ground that an error has been committed on a question
of law relating to the provisions of the Charter, that is to say of a treaty to
which this State is a party. Secondly, the Court notes that the respective
roles of a member State which submits an application to the Committee
and of the Committee itself are precisely defined by the Statute of the
Administrative Tribunal. Admittedly, it is the member State which, by
submitting its application to the Committee, gives rise to the Committee’s
discussion of that application. Nevertheless, once the Committee has
decided that there is a substantial basis for the application, the request for
advisory opinion comes from the Committee and not from the member
State. The origin of the application which the Committee has to consider,
be it the initiative of a member State, of the Secretary-General or of a staff
member party to the judgement in question, does not affect the formal
origin of the request submitted to the Court : it is always from the Com-
mittee that this request emanates. Besides, if that were not so, as neither a
member State nor the Secretary-General nor a staff member is authorized
by the Charter to request an advisory opinion of the Court, their request
would not be admissible. The Court was in no doubt in 1973 that the
request for an advisory opinion then before it emanated from the Com-

14
336 APPLICATION FOR REVIEW (ADVISORY OPINION)

mittee even though the Committee’s decision had been taken on the
application of a staff member. It does not consider, in the present case
either, that the request before it emanates from a member State. Thus it
does not consider that this request constitutes an intervention, at review
level, of a member State and hence of a third person in relation to the
original proceedings.

25. The Court has also to take a position on two points relating to the
scope of the advisory opinion it is requested to give. On the one hand, the
view has been held that the fact that the Court’s advisory opinion is, by
virtue of Article 11, paragraph 3, of the Statute of the Administrative
Tribunal, to have a conclusive effect with respect to the matters in litiga-
tion affords a ground for objecting to the exercise of the Court’s advisory
jurisdiction. The Court, however, in its 1973 Advisory Opinion, after
recalling the position it took on a similar contention based on Article XII
of the Statute of the ILO Administrative Tribunal, in its Advisory Opinion
on Judgments of the Administrative Tribunal of the ILO upon Complaints
Made against Unesco, found that

“the special effect to be attributed to the Court’s opinion by Article
11 of the Statute of the United Nations Administrative Tribunal
furnishes no reason for refusing to comply with the request for an
opinion in the present instance” U.CJ. Reports 1973, p. 183,
para. 39).

As the origin of the present advisory proceedings is irrelevant to appre-
ciation of the point under consideration, the Court confirms the position it
adopted in the matter in the Advisory Opinions of 1956 and 1973.

26. On the other hand, in the present proceedings the Government of
the United States, in its written statement, has put forward another point
concerning the scope of the advisory opinion sought of the Court. This
point is not connected with the origin of the present request for advisory
opinion. However, as it was not raised during the advisory proceedings in
1973, it will be as well for the Court to consider it here. Warning the Court
of the consequences of not complying with the request for an opinion, the
Government of the United States made the following observation :

“The Assembly appears to have decided that the United Nations
and the General Assembly will not be bound by an adverse Admin-
istrative Tribunal judgement with respect to which substantial legal
doubt exists [that is to say, if objection has been taken to the judge-
ment, and the Committee has found that there is a substantial basis
for the objection] unless the Court sustains the Administrative Tri-
bunal on the law of the matter.”

The United States concluded that if the Court declined to give an opinion,
that would “put in question the status of Judgement No. 273 of the
Administrative Tribunal”, with manifest implications for the Court’s dis-
cretion to give or to refuse the opinion requested. The Court does not
intend to pronounce on the intentions imputable to the General Assembly

15
337 APPLICATION FOR REVIEW (ADVISORY OPINION)

in regard to this aspect of the review procedure. Nevertheless, the adoption
of that procedure cannot have had the effect of amending the provisions of
the Charter or of the Statute of the Court whereby the Court’s exercise of
its advisory jurisdiction remains discretionary. The Court would repeat
what it stated in 1956 as to the binding force attributed by Article XII of
the Statute of the ILO Administrative Tribunal to the advisory opinion
requested, that the provision in question “in no wise affects the way in
which the Court functions . . . Nor does it affect the reasoning by which the
Court forms its Opinion or the content of the Opinion itself” (Judgments of
the Administrative Tribunal of the ILO upon Complaints Made against
Unesco, I.C.J. Reports 1956, p. 84). The Court therefore considers that even
if its giving of an advisory opinion were legally indispensable for a judge-
ment of the Administrative Tribunal to become final — a point which it
does not have to settle in relation to the present request — this consider-
ation should not prevent it from maintaining unimpaired the discretionary
character of its exercise of advisory jurisdiction.

27. An objection to the giving of an advisory opinion by the Court has
been based by Mr. Mortished on the contradiction which he finds between
the application of the Government of the United States and certain
articles of the Charter concerning the Secretary-General and the Secre-
tariat. He contends that the initiative taken by a member State to seise the
Committee

“impinges upon the authority of the Secretary-General under Arti-
cle 97 of the United Nations Charter as Chief Administrative Officer
of the Organization, and conflicts with Article 100 of the Charter
regarding the ‘exclusively international character’ of the Secretar-
iat”.

He has in particular maintained that the procedure contemplated by
Article 11 of the Statute of the Administrative Tribunal “allows any
member State to force the Secretary-General to refrain from accepting and
implementing an otherwise final and binding judgement”. The Court
recognizes that an application addressed by a member State to the Com-
mittee, when the Secretary-General has not taken any step of this kind,
will, in a case in which the Committee finds that it should ask for an
advisory opinion of the Court, lead to delay in the judgement of the
Tribunal becoming final. But this effect is not produced by the application
addressed by the member State to the Committee, which the Committee
can perfectly well reject. The effect in question must be attributed to the
decision of the Committee to seek an advisory opinion from the Court.
This is however just as much the effect of the action of the Committee when
it is seised by a staff member as when it is seised by a member State. When
a member of the Secretariat, dissatisfied with the judgement given by
the Administrative Tribunal, endeavours to set in train a request by the
Committee for an advisory opinion, he also obliges the Secretary-General,
who was satisfied with the judgement of the Tribunal and was preparing to
implement it, to refrain from doing so until the judgement has been

16
338 APPLICATION FOR REVIEW (ADVISORY OPINION)

confirmed or modified. This is no more than the normal effect of the
operation of a review procedure. To say that it constitutes an encroach-
ment on the authority of the Secretary-General, and a violation of Arti-
cle 100 of the Charter, amounts to denying that judgements of the Admin-
istrative Tribunal which satisfy the Secretary-General may be subjected to
a review procedure. The Court cannot therefore accept Mr. Mortished’s
views in this respect.

28. For the purposes of the present proceedings the Court does not have
to analyse in detail the question of the powers of representing the United
Nations, which presents aspects which are complex or obscure. It is suf-
ficient for it to find that the competence exercised by the Committee in the
context of Article 11 of the Statute of the Administrative Tribunal does not
contradict the status of the Secretary-General as “the chief administrative
officer of the Organization” (Art. 97 of the Charter), nor to infringe the
“exclusively international character of [his] responsibilities” (Art. 100 of
the Charter). Finally, the Court can find no justification for Mr. Mor-
tished’s further claim that the staff member in whose favour the judgement
was given may, in challenging the views of the member State which dis-
putes the judgement, be jeopardized in the performance of his duties as an
international official, contrary to paragraph 1 of Article 100. The fact that
a staff member disputes the legal views of a member State on proceedings
to which the staff member is a party no more prevents him from respecting
the duties resulting from his international status under Article 100, than
his opposition to the contentions of the Secretary-General on the subject-
matter of the proceedings involves him in a breach of the discipline to be
observed by a member of the Secretariat with regard to its chief admini-
strative officer.

29. The Court now comes to the principle which, in its 1973 Advisory
Opinion, it regarded as a requirement of the judicial process : the principle
of equality of the parties. In that Opinion the Court emphasized various
applications of the principle ; it referred to it first with regard to the de-
cision by the Committee “after an examination of the opposing views of
the interested parties” U.C.J. Reports 1973, p. 176, para. 26). It also refer-
red to it in connection with the interpretation by the Committee of the
requirement laid down in Article 11 of the Statute of the Administrative
Tribunal that there should be “a substantial basis for the application”
brought before the Committee. On this point, it noted that it would be
incompatible with the principles governing the judicial process if the
Committee were not to adopt a uniform interpretation of this requirement
whether or not the applicant was a staff member (ibid. p. 177, para. 29). It
was also concerned as to the inherent inequality resulting from the Court’s
Statute between the staff member, on the one hand, and the Secretary-
General, on the other. Observing that the difficulty arose from the terms of
Article 66 of the Court’s Statute, which makes provision for the submission
of written or oral statements only by States and international organiza-
tions, the Court noted that Article 11 of the Statute of the Administrative
Tribunal provides that the staff member is entitled to have his views

17
339 APPLICATION FOR REVIEW (ADVISORY OPINION)

transmitted to the Court, with the implication that this is to be without any
control being exercised over the contents by the Secretary-General. In this
way, the equality of a staff member before the Court is “a matter of right
guaranteed by the Statute of the Administrative Tribunal” (ibid., p. 180,
para. 35). Thus the Court, which, in its 1956 Advisory Opinion, had con-
sidered that “any seeming or nominal absence of equality”, inherent in
Article 66 of its Statute, should not prevent it from giving effect to a request
for advisory opinion, clearly took the view that what was essential was that
actual equality should be ensured by practical measures. In giving effect to
the present request for advisory opinion, the Court must attribute great
importance, as it did in its response to the request mentioned above, to the
question whether actual equality is ensured despite a seeming or nominal
absence of equality.

30. In the present case, that is to say in advisory proceedings resulting
from the application to the Committee of a member State, the problem of
the implementation of the principle of equality does not give rise to any
particular difficulty as regards the proceedings before the Court itself. The
views of the staff member concerned have been transmitted to the Court in
accordance with Article 11, paragraph 2, of the Statute of the Adminis-
trative Tribunal. As the Court observed in its 1973 Advisory Opinion :

“The Court is, therefore, only concerned to ensure that the inter-
ested parties shall have a fair and equal opportunity to present their
views to the Court respecting the questions on which its opinion is
requested and that the Court shall have adequate information to
enable it to administer justice in giving its opinion.” (.C.J. Reports
1973, p. 182, para. 38.)

As in that case, the Court “is satisfied that these requirements have been
met in the present proceedings” (ibid. ). Similarly, the decision, taken in the
present case as in 1973, to do without oral proceedings, while for the Court
it amounts to depriving itself of a very useful procedure, appears to be a
sacrifice which is justified by concern thereby to ensure actual equality.
This is however on the basis that the task of the Court in relation to the
judgement of the Tribunal is not fundamentally different from the task it
performed in the 1973 Opinion ; this is a point to which the Court will have
to return (paragraph 61 below).

31. But the problem is not merely that of equality before the Court. As
has been observed above, comparison of the review procedure with the
requirements governing the judicial process, and thus in particular with the
principle of equality of the parties, must also be made with regard to that
stage of the review procedure which involves the intervention of the
Committee. From this point of view, the Court should note a fundamental
aspect of the review procedure which is not linked to the special circum-
stances of the present case, but which has been particularly highlighted by
it : the fact that the Committee is no more than an organ of the party which
was unsuccessful before the Tribunal, that is to say the United Nations.
Consequently, in the review procedure, one of the parties — the United

18
340 APPLICATION FOR REVIEW (ADVISORY OPINION)

Nations — has the right to decide the fate of the application for review
made by the other party, the staff member, through the will of a political
organ, even if such organ has to some extent an “independent character”
(CJ. Reports 1973, p. 173, para. 18). This fundamental inequality entails
a particularly careful examination of the rules governing the composition
and functioning of the Committee.

32. That Committee is composed of the member States the represen-
tatives of which have served on the General Committee of the most recent
regular session of the General Assembly. One of those States may be the
State which applies to the Committee to request an advisory opinion of the
Court. In such a case, the government in question can itself present its
application, take an active part in the discussion thereof, and even take
part in the vote at the close of the discussion. Since neither such partici-
pation in the discussion nor voting are forbidden by the Statute of the
Administrative Tribunal, or by the rules of procedure of the Committee, it
is certain that there is here a cause of inequality between the parties
concerned in the review procedure, which results from the nature of the
specialized organ created by the General Assembly, and from the rules
governing its functioning. Since the Court, maintaining the approach it
adopted on this point when it gave its 1973 Opinion, proposes to assess
whether inequality exists at both the theoretical and the practical level, it
can conclude at once that on the theoretical level inequality exists. To
ascertain whether it also exists on the practical level, the Court must
examine what the Committee actually did when it was seised of the
application from the United States Government concerning Judgement
No. 273 of the Administrative Tribunal. At the same time, the Court will
endeavour to establish whether the Committee duly respected the elemen-
tary principle governing the judicial process, that an organ which inter-
venes in a procedure which, taken as a whole, is judicial in nature, must
observe the rules governing its composition and its functioning.

1 *

33. Before turning to an examination of the proceedings of the Com-
mittee, the Court should however first deal with a point relating to the
composition of the United Nations Administrative Tribunal for its Judge-
ment No. 273, since it might be suggested that this was irregular, and that if
the irregularity were found to be such as to vitiate the decision of the
Tribunal, further examination of the question put to the Court would be
unnecessary. The Judgement begins as follows :

“THE ADMINISTRATIVE TRIBUNAL OF THE UNITED NATIONS,

Composed of Madame Paul Bastid, President ; Mr. Endre Ustor,
Vice-President ; Mr. Francisco A. Forteza, Vice-President ; Mr. Her-
bert Reis, alternate member”.

The verbatim record of the sitting of the Tribunal in the case records the

19
341 APPLICATION FOR REVIEW (ADVISORY OPINION)

presence of these four members. The Judgement is signed by the President
and the two Vice-Presidents of the Tribunal ; there follows the statement
“Not being in agreement with the judgement, I set forth my dissenting
opinion below”, which is signed by the alternate member, and his dissent-
ing opinion follows.

34. While under Article 3, paragraph 1, of its Statute, the Tribunal is
“composed of seven members, no two of whom may be nationals of the
same State”, that Article then stipulates as follows : “Only three shall sit in
any particular case.” The Tribunal is empowered by Article 6 of its Statute
to establish its own Rules, and by Article 6, paragraph 1, of those Rules,
the President is authorized to designate the three members of the Tribunal
who “shall constitute the Tribunal for the purpose of sitting in each
particular case or group of cases”. This paragraph further provides, how-
ever, that the President “may, in addition, designate one or more members
of the Tribunal to serve as alternates”. It is obvious that, in the case before
it, the President of the Tribunal exercised her power under this article but
nowhere in the Judgement is there a statement as to the circumstances or
purposes dictating that an alternate member should be appointed. The
silence of the Tribunal’s Judgement on the issue leads to speculation as to
whether an alternate member is expected to be designated by the President
normally in the absence of one of the regular three members or when such
alternate member possesses exceptional expertise or qualifications not to
be found in the three ordinary members of the Tribunal. It is thus a
question why it was considered proper for the alternate member to be
allowed to sit with the Tribunal when all the three regular members were
available, and did sit ; the participation of the alternate member in the
Judgement would seem to require an explanation. It should also be recalled
that a dissenting opinion was appended by him to the Judgement of the
Tribunal.

35. Article 6 of the Rules of the Tribunal gives the President a discre-
tion, which must however be exercised in harmony with Article 3 of the
Statute of the Tribunal quoted above. The published Judgements of the
Tribunal show that it has in the past sat on many occasions with more than
three members present, without any explanation. So far as the Court is
aware no objection has been taken in the past to this practice. The case
concerning Effect of Awards of Compensation Made by the United Nations
Administrative Tribunal in 1954 sprang from 11 judgements of the Tribu-
nal, the texts of which were before the Court, in each of which the Tribunal
was recorded to be composed of four persons. In that case the Court
however observed that in none of the “reports or relevant records” before it
was there to be found “any suggestion indicating that the Tribunal, when
rendering its awards in those 11 cases, was not legally constituted accord-
ing to the provisions of Article 3 of its Statute” (I. C.J. Reports 1954, p. 50).
At all events the Court has not been asked to consider whether the Tribunal
might have “committed a fundamental error in procedure which has
occasioned a failure of justice” as contemplated by Article 11, para-
graph 1, of the Tribunal’s Statute, nor does the matter appear on the face of

20
342 APPLICATION FOR REVIEW (ADVISORY OPINION)

it to disclose any failure of justice. Accordingly, further consideration of
the point does not seem to be called for.

36. The Court now turns to the proceedings of the Committee. The
material available to the Court concerning those proceedings includes not
only the Report of the Committee (A/ AC.86(XX)/25) but also transcripts
of a tape-recording of its meetings (A/AC.86(XX)/PV.1 and 2), supplied
pursuant to a decision of the Committee adopted in response to a request
to that effect by counsel for Mr. Mortished (paragraph 14 above). It is
however to be regretted that the Committee does not appear to have kept
an official list of those present and names of voters and absentees at the
time of each decision.

37. In the present case the records disclose a number of notable ir-
regularities attending the proceedings of the Committee at its 20th ses-
sion, and these must be considered in the light of the texts governing
the composition and activity of the Committee. Under Article 11, para-
graph 4, of the Statute of the Administrative Tribunal, the Committee on
Applications for Review of Administrative Tribunal Judgements is em-
powered to establish its own Rules. On 16 October 1956 the Committee
adopted Provisional Rules of Procedure (amended on 25 October 1956,
21 January 1957 and 11 December 1974), which provide in Article I that
“The proceedings of the Committee shall be governed by the rules of
procedure of the General Assembly applicable to committees” (A/AC.86/
2/Rev.2).

38. One of the most important irregularities in the procedure adopted
by the Committee concerns its composition at its 20th session, when it took
the decision to request the present advisory opinion. Article 11, para-
graph 4, of the Statute of the United Nations Administrative Tribunal
requires that the Committee be “composed of the member States the
representatives of which have served on the General Committee of the
most recent regular session of the General Assembly”. One of the States in
question was Sierra Leone, since it participated in the General Committee
through its representative, who was Chairman of the Sixth Committee at
the relevant time. As he was, however, away from United Nations Head-
quarters on official business during the 20th session of the Committee, he
designated the representative of Canada, who was a Vice-Chairman of the
Sixth Committee, to act in his place, allegedly “under Rule 39 of the Rules
of Procedure of the General Assembly”. This replacement was irregular in
the case of the Committee on Applications for Review of Administrative
Tribunal Judgements, since it is clear that Canada was not one of the States
Members composing the General Committee. It is true that the Committee
on Applications for Review, at the outset of the meeting, accepted the
Canadian representative by taking the decision that “Canada, rather than
Sierra Leone, should serve as a member of the Committee at this session”

21
343 APPLICATION FOR REVIEW (ADVISORY OPINION)

(A/AC.86(XX)/PV.1, p. 6) ; but this decision itself could not be regarded
as regular since the Committee has no power to derogate from Article 11 of
the Statute of the United Nations Administrative Tribunal. The Sierra
Leone chairman of the Sixth Committee could, and indeed should, have
nominated another member of the Sierra Leone delegation to sit on the
Committee on Applications for Review, but it was unquestionably irreg-
ular for him to have nominated the Canadian, as Vice-Chairman of the
Sixth Committee, to sit on the Committee on Applications for Review, and
for this substitution to have been adopted by the Committee itself. The
irregularity was compounded by the election of the Canadian representa-
tive as Chairman of the Committee, even though the election as such
complied with Rule 103 of the Rules of Procedure of the General Assem-
bly. Curiously enough the issue of the improper composition of the Com-
mittee was not raised either by the United States Government or by the
French Government, or even by counsel for Mr. Mortished, throughout
their respective Written Statements. And yet the matter is fundamental to
the whole question of the present reference to this Court.

39. Further irregularities relate to the Application submitted to the
Committee by the United States Government. As Mr. Mortished’s counsel’s
letter to the Secretary of the Committee (A/AC.86/R.100, p. 2) indicates,
the United States’ application was addressed to the Acting Legal Counsel
whereas it should have been addressed “to the official designated by the
Secretary-General to serve as Secretary of the Committee” under Arti-
cle II, paragraph 1, of the Committee’s Provisional Rules of Procedure.
This irregularity is admittedly not of great importance, but the fact that the
Committee nevertheless accepted the Application without comment is an
illustration of the lack of rigour with which the Committee conducted the
proceedings in the present case. The application in question reads as
follows :

“The United States respectfully requests the Committee on Appli-
cations for Review of Administrative Tribunal Judgements to request
an advisory opinion of the International Court of Justice on the
matter of Judgement No. 273 of the Administrative Tribunal.

Judgement No. 273 raises a question of law relating to the provi-
sions of the Charter of a constitutional dimension within the ambit of
article 11 of the statute of the Administrative Tribunal which is of
sufficient seriousness and magnitude to merit seeking the advice of
the International Court of Justice.

The General Assembly is expressly charged, pursuant to Arti-
cle 101 of the United Nations Charter, with establishing regulations
concerning the staff. Resolution 34/165 constitutes the making of
such regulations. It states in relevant part :

“Decides that effective 1 January 1980 no staff member shall
be entitled to any part of the repatriation grant unless evidence

22
344

APPLICATION FOR REVIEW (ADVISORY OPINION)

of relocation away from the country of the last duty station is
provided”.

Itis thus abundantly clear from the face of the resolution as well as the
legislative history that the General Assembly intended the resolution
to terminate the administrative practice of payments of repatriation
allowances to persons who do not relocate upon retirement. The
Secretary-General acted in strict compliance with this resolution, as
he was bound to do, when he issued administrative instruction ST/
AI/269. In invalidating these actions of the Secretary-General as
applied to Mr. Mortished, the Administrative Tribunal acted to deny
the full effect of decisions of the General Assembly which were neither
arbitrary nor capricious.

It is not the contention of the United States that there are no
circumstances in which the Administrative Tribunal could reject the
application of rules made by the General Assembly and no rights of
employees that the Administrative Tribunal may seek to preserve.
These issues are not raised by the instant case. The issue that is raised
is whether, in light of all the circumstances of the case, the Ad-
ministrative Tribunal gave due weight to the actions of the General
Assembly concerning repatriation grants when it found that
Mr. Mortished should be given a repatriation allowance even though
he did not depart or express an intention to relocate away from the
country of his last duty station.

In light of the constitutional dimensions of these issues, including
the relevance of Article 101 of the Charter and the authority of the
General Assembly thereunder, it is believed that the matter calls for
an advisory opinion from the International Court of Justice. It is
consequently our view that the Committee on Applications for
Review of Administrative Tribunal Judgements should ask the Court
the following question :

‘Is the judgement of the United Nations Administrative Tribunal
in Judgement No. 273, Mortished v. the Secretary-General, war-
ranted in determining that General Assembly resolution 34/165 of
17 December 1979 could not be given immediate effect in requir-
ing, for the payment of repatriation grants, evidence of relocation
to a country other than the country of the staff member’s last duty
station ? ”

40. Article II, paragraph 3, of the Committee’s Provisional Rules of
Procedure provides that :

23

“The application shall contain the following information in the
order specified :
345 APPLICATION FOR REVIEW (ADVISORY OPINION)

(c) A statement setting forth in detail the grounds of the application
under Article 11, paragraph 1, of the Statute of the Administrative
Tribunal and the supporting argument .. ”

It is evident that the application of the United States did not comply with
this requirement. Article IL, paragraph 3, of the Committee’s Provisional
Rules of Procedure does not impose a sanction for its non-observance, and
it is to be noted that in the course of the discussion two of the four grounds
specified in Article 11 of the Tribunal’s Statute were identified as intended
by the application, and voted on (paragraph 15 above). In this respect it
would seem that the Committee did not, on this particular occasion, follow
its “traditional” procedure, which the Chairman of the Committee at this
session stated to be that the Committee normally takes a decision on four
questions corresponding to the four grounds listed in Article 11, para-
graph 1, of the Statute of the Tribunai. If this assertion of the Chairman of
the Committee is to be taken as correct, the procedure adopted at the
20th session was not that traditionally followed. So far as the procedural
irregularity in failing to state in the application the grounds of objection
was a breach of the Rules made by the Committee, the Committee may
thus be taken to have waived it. It must however be borne in mind that
Article 11, paragraph 1, of the Tribunal’s Statute itself provides for appli-
cation to the Committee “If a member State, the Secretary-General or the
person in respect of whom a judgement has been rendered by the Tribu-
nal... objects to the judgement on the ground that” the Tribunal had
committed one of the four specified errors.

41. Thus, the United States application to the Committee was formally
defective in not complying fully with the requirements of Article 11,
paragraph 1, of the Statute of the Administrative Tribunal, and Article IT,
paragraphs 1-3, of the Provisional Rules of Procedure of the Committee,
since the necessary details and supporting argument were not fully set out
therein. Furthermore, it is certain that Mr. Mortished, whose counsel
argued in his communication to the Committee that the application should
be rejected “on the grounds that it does not fall within the terms of
Article 11 of the Statute of the Administrative Tribunal” (A/AC.86/
R.100, p. 9), was unable to identify in advance and comment on the two
specific grounds eventually selected by the Committee. Mr. Mortished, in
his written statement laid before the Court, has challenged the Commit-
tee’s acting on a legally defective application, and has complained in this
respect of a breach of the principle audi alteram partem ; the Court con-
siders that such action exacerbated on the practical level the inequality
already established on the theoretical level (paragraph 32 above) between
the staff member and the applicant State. The same must be said of a
further action by the Committee which, while not a procedural defect in
the sense of being contrary to a text governing the activity of the Com-
mittee, was nevertheless, from the point of view of the Committee’s quasi-
judicial functions, a startling irregularity. This was the refusal of the
Committee to grant the request of counsel for Mr. Mortished to be given

24
346 APPLICATION FOR REVIEW (ADVISORY OPINION)

the opportunity to participate in the proceedings of the Committee at
which the United States application was considered (A/AC.86/R.100,
p. 3).

42. The United States was a member of the General Committee of the
Assembly and therefore of the Committee on Applications, and its rep-
resentative not only sat on the Committee during the proceedings, but also
submitted comments not elaborated in the original application, upon
which alone, as noted above, Mr. Mortished had had the opportunity to
comment in writing. When the representative of the United Kingdom on
the Committee identified specific grounds of objection to the Tribunal’s
judgement, namely that it erred “on a question of law relating to the
Charter” and that it had committed “an excess of jurisdiction or compe-
tence” (A/AC.86(XX)/PV.1, pp. 22-23), the United States representative
was able to endorse that approach and elaborate upon it. It is needless to
say that Mr. Mortished was deprived by the Committee’s decision not to
admit the participation of his counsel of the opportunity of knowing about
these grounds, and of commenting upon them. It must of course in fairness
be recalled that the United States representative did not participate in
the vote on the admission of counsel for Mr. Mortished. Nevertheless,
Mr. Mortished was precluded from participating in the discussion of the
grounds of objection to the Tribunal’s Judgement, while the representative
of the applicant State was able to participate fully.

43. The United States Government has asserted that the Committee “is
not a judicial body taking action on the merits of the staff member’s case”,
and that its procedures “need not be judicial”. This Court has however held
in its 1973 Advisory Opinion that the Committee is a body discharging
“quasi-judicial” functions, which operates between the Administrative
Tribunal and this Court by determining the legal question to be submitted
by it to the Court under Article 96, paragraph 2, of the Charter (.CJ.
Reports 1973, pp. 174, 176). The United States has also argued that, in any
case, Mr. Mortished had been allowed to submit his written comment on
the United States’ application, and that his appearance before the Com-
mittee was not necessary, since “There should be no requirement that the
staff member and the member State be in a position of equality in such a
process”. It is, however, not true, as the United States contends, that “the
staff member’s interest in an equal hearing is more compelling when it is
his own application which may be denied” ; the procedure before the
Committee is no doubt at least quasi-judicial, since it constitutes a ne-
cessary link between the findings of the Tribunal, which are judicial, and
the review findings of the Court, which are also judicial. Mr. Mortished’s
written comments on the United States’ application, although of interest to
the proceedings before the Committee, are not a valid substitute for his
observations on the grounds which emerged from the Committee’s pro-
ceedings. It is not necessary to argue that the issues raised by the appli-
cation were not considered to be “uniquely within the competence of
Mr. Mortished’s counsel on which he must be heard in order for justice in
fact to be done” (A/AC.86(XX)/PV.1, p. 16).

25
347 APPLICATION FOR REVIEW (ADVISORY OPINION)

44. Thus the admission by the Committee of the incomplete application
by the United States, and the subsequent refusal to allow Mr. Mortished’s
counsel to participate in its work, when the United States representative on
the Committee sat throughout the proceedings and explained and argued
the grounds therefor, accentuated the irregularity of the proceedings. The
Committee was, in the view of the Court, under a duty in the circumstances
of this case to take such steps as were open to it to mitigate the basic
inequality on the theoretical level between the applicant State and the staff
member (paragraph 32 above). It might, for example, have been wise for
the United States representative to have refrained from participating in the
substantive votes, as he did on the procedural vote on the admission of
Mr. Mortished’s counsel. Since the Committee decided not to hear the
counsel, the United States representative could, with propriety, have
refrained from participating in the discussion.

%

45. Despite the irregularities described in the preceding paragraphs,
and despite also the failure of the Committee to show the concern for
equality appropriate to a body discharging quasi-judicial functions, the
Court nevertheless feels called upon, for reasons now to be explained, to
accept the task of assisting the United Nations Organization. It is in
accordance with the Court’s jurisprudence that, even though its power to
give advisory opinions is discretionary under Article 65 of its Statute, only
“compelling reasons” would justify refusal of such a request (cf. CJ.
Reports 1973, p. 183 ; I. CJ. Reports 1956, p. 86). Of course the irregula-
rities which feature throughout the proceedings in the present case could
well be regarded as constituting “compelling reasons” for a refusal by the
Court to entertain the request. The stability and efficiency of the inter-
national organizations, of which the United Nations is the supreme exam-
ple, are however of such paramount importance to world order, that the
Court should not fail to assist a subsidiary body of the United Nations
General Assembly in putting its operation upon a firm and secure foun-
dation. While it would have been a compelling reason, making it inap-
propriate for the Court to entertain a request, that its judicial role would be
endangered or discredited, that is not so in the present case, and the Court
thus does not find that considerations of judicial restraint should prevent it
from rendering the advisory opinion requested. In the present case such
a refusal would leave in suspense a very serious allegation against the
Administrative Tribunal, that it had in effect challenged the authority of
the General Assembly. While there can be no question, as pointed out in
paragraph 26 above, of any restriction on the Court’s discretion, the Court
will not refuse “its participation in the activities of the Organization”
(Z.C.J. Reports 1950, p. 71), so that the important legal principles involved
may be disposed of, whilst at the same time the Court must point out the

26
348 APPLICATION FOR REVIEW (ADVISORY OPINION)

various irregularities. It is not by appearing to shy away from the latter that
the Court can discharge its true judicial functions.

* *

46. The Court will therefore now turn to the actual question on which its
opinion is requested, and will consider first whether, in the form in which it
has been submitted, it is one which the Court can properly answer. The
question laid before the Court for advisory opinion by the request sub-
mitted by the decision of the Committee dated 13 July 1981 is as fol-
lows:

“Is the judgement of the United Nations Administrative Tribunal
in Judgement No. 273, Mortished v. the Secretary-General, warranted
in determining that General Assembly resolution 34/165 of 17 De-
cember 1979 could not be given immediate effect in requiring, for the
payment of repatriation grants, evidence of relocation to a country
other than the country of the staff member’s last duty station ?”

The Committee in fact adopted exactly the question formulated by the
United States in its application to the Committee ; but as already noted,
before doing so it decided that there was a substantial basis for the
application on two of the specific grounds provided for in Article 11 of the
Statute of the Administrative Tribunal. Thus, in the first place, the ques-
tion put to the Court is, on the face of it, at once infelicitously expressed
and vague ; and, in the second place, the records and report of the Com-
mittee cast doubt on whether the question as framed really corresponds to
the intentions of the Committee in seising the Court. Its wording is infe-
licitous because of the expression used in asking whether Judgement
No. 273 is “warranted”, and whether it gives “immediate effect” to Gen-
eral Assembly resolution 34/165 ; it might have been differently and more
happily phrased in language which made it clear that the question was a
legal question arising within the scope of the activities of the Committee, in
accordance with Article 96, paragraph 2, of the United Nations Charter,
and one within the powers of the Committee to put under Article 11,
paragraph 1, of the Statute of the Tribunal. It appears not to correspond to
the intentions of the Committee in that it is worded in such a way that it
does not disclose the two grounds of objection, error in law and excess of
jurisdiction, made to the Tribunal’s Judgement during the discussions of
the Committee, and which clearly lie at the basis of the question intended
to be referred to the Court by the Committee. This defect derives from the
original omission of the United States Government to set forth those two
issues and supporting argument in its application to the Committee, a
defect which was later imperfectly covered up by the votes of the Com-
mittee finding that there was a substantial basis for the two grounds
discussed.

27
349 APPLICATION FOR REVIEW (ADVISORY OPINION)

47. The Court has therefore to consider whether it should confine itself
to answering the question put ; or, having examined the question, decline
to give an opinion in response to the request ; or, in accordance with its
established jurisprudence, seek to bring out what it conceives to be the real
meaning of the Committee’s request, and thereafter proceed to attempt to
answer rationally and effectively “the legal questions really in issue”
U.C.J. Reports 1980, p. 89, para. 35). As will be explained below (para-
graph 55), it might be possible to give a reply to the question on its own
terms, but the reply would not appear to resolve the questions really in
issue, and it is also doubtful whether such a reply would be a proper
exercise of the Court’s powers under Article 11 of the Tribunal’s Statute.
The dilemma has been emphasized in the written statement of France :
while not going so far as to contend that the Court should not give effect to
the request, the French Government observed that the question put to the
Court “does not indicate on what grounds the Committee on Applications
for Review has decided that ‘there is a substantial basis’ for the appli-
cation presented by the United States of America” and that the Court may
therefore “encounter particular difficulties in exercising its jurisdiction”.
It recalls that according to the established case-law of the Court in this
field, on the one hand “in giving its opinion the Court is, in principle,
bound by the terms of the questions formulated in the request” (CJ.
Reports 1973, p. 184, para. 41), while on the other hand, the Court’s juris-
diction under Article 11 of the Statute is limited to the four specific
grounds of objection there specified, and

“consequently, the Committee is authorized to request, and the Court
to give, an advisory opinion only on legal questions which may
properly be considered as falling within the terms of one or more of
those four ‘grounds”” (ibid.).

48. The Court does not however conclude that in the present case it is
obliged to decline on these grounds to give an opinion. The Court pointed
out in its advisory opinion concerning the /nterpretation of the Agreement
of 25 March 1951 between the WHO and Egypt that

“if [the Court] is to remain faithful to the requirements of its judicial
character in the exercise of its advisory jurisdiction, it must ascertain
what are the legal questions really in issue in questions formulated in a
request” (C.J. Reports 1980, p. 88, para. 35).

If those questions, once ascertained, prove to be questions “which may
properly be considered as falling within the terms of one or more of” the
grounds contemplated in Article 11 of the Statute of the Tribunal, it is
upon those questions that the Court can give its opinion. In its 1973
Opinion the Court indicated the primacy of Article 11 over the actual
terms of the request, when it pointed out that the scope of the question put
to it 1s

28
350 APPLICATION FOR REVIEW (ADVISORY OPINION)

“determined first, by Article 11 of the Statute of the Administrative
Tribunal, which specifies the grounds on which a judgement of the
Tribunal may be challenged through the medium of the advisory
jurisdiction, and, secondly, by the terms of the request to the Court”
U.CJ. Reports 1973, p. 183, para. 41).

In the present case, the Court therefore concludes that, in order to respond
to the request made by the Committee, it must determine whether each of
the objections, for which the Committee found there was a “substantial
basis”, is well-founded, despite the fact that neither of those objections is,
in terms, stated in the request for the Court’s opinion. As the Court
observed in its 1980 Advisory Opinion,

“the Court could not adequately discharge the obligation incumbent
upon it in the present case if, in replying to the request, it did not take
into consideration all the pertinent legal issues involved in the matter
to which the questions are addressed” (Interpretation of the Agreement
of 25 March 1951 between the WHO and Egypt, L.C.J. Reports 1980,
p. 89, para. 35).

The Court therefore interprets the question put to it as requiring it to
determine whether, with respect to the matters mentioned in that question,
the Administrative Tribunal “erred on a question of law relating to the
provisions of the Charter of the United Nations”, or “exceeded its juris-
diction or competence”. This is not the order in which these grounds of
objection appear in Article 11, paragraph 1, of the Tribunal’s Statute, but
it is the order in which they were dealt with and voted upon in the
Committee. The Court will also deal with them in that order.

* *

49. In order to examine the objections taken to the Judgement of the
Tribunal, it is clearly necessary for the Court first to set out the nature of
the claim submitted to the Tribunal, what in fact it decided, and the
reasons it gave for its decision. The facts of the case have already been
summarized in paragraphs 10 to 12 above. In his application to the Tri-
bunal Mr. Mortished requested it to adjudge and declare that the scheme
and detailed conditions and definitions established by the Secretary-
General for the payment of repatriation grants entitled him to the payment
of such a grant without the necessity for the production of evidence of
relocation ; that his entitlement to the payment of a repatriation grant
amounted to an acquired right ; that this entitlement could not be retro-
actively effaced by subsequent amendments to the Staff Regulations and
Rules ; and

“D. In consequence of the foregoing to order the Secretary-General
to pay to him his entitlement to a repatriation grant in accordance
with Annex IV to the Staff Regulations.”

29
351 APPLICATION FOR REVIEW (ADVISORY OPINION)

50. After setting out the principal contentions of the two parties the
Tribunal noted that “The refusal to pay the repatriation grant to the
Applicant was... grounded in Administrative Instruction ST/AI/269,
established in pursuance of resolution 34/165” (para. D. The Tribunal
then recalled the basis of the legal obligations of the United Nations
towards the Applicant. The Tribunal observed that the legal status of staff
members is defined by a contract, entitled “letter of appointment”, the
provisions of which are binding on the parties and can be amended only by
mutual agreement. The letter of appointment stipulates that the appoint-
ment is offered “subject to the provisions of the Staff Regulations and Staff
Rules, together with such amendments as may from time to time be made
to such Staff Regulations and such Staff Rules”. These documents of
general application “are made an integral part of the contract and the staff
member accepts in advance any amendments which may be made to
them”, new provisions resulting from amendment becoming an integral
part of the contract on the date of their entry into force (para. II).

51. After outlining the competent authorities and procedures for the
making of Staff Regulations and Staff Rules (see paragraphs 67 ff. below),
the Tribunal noted that “the legal status of a staff member is governed by
the provisions of the Staff Rules immediately on their entry into force”
(para. II). Citing Staff Regulation 12.1 and Staff Rule 112.2 (a) (the texts
of which are set out in paragraph 12 above), the Tribunal stated that “the
Secretary-General is bound to respect the acquired rights of staff members
in the same way as the General Assembly” (para. IV). After noting the
provisions concerning the International Civil Service Commission, which
“form part of the régime governing the staff of the United Nations”
(para. V), the Tribunal turned to consideration of whether the Applicant
had rights on which he might rely as regards the repatriation grant. It noted
the personnel action form of 1958 (see paragraph 10 above) and found that
the statements therein “unquestionably constitute the explicit recognition
by the United Nations of [Mr. Mortished’s] entitlement to the repatriation
grant, and validation for that purpose of more than nine years’ service
already completed with ICAO” (para. VI), and that as a result of the
formal reference thus made at the time of appointment to the principle of
the relationship between the amount of the grant and length of service the
Applicant was in the position “that special obligations towards him were
assumed by the United Nations” (para. VI).

52. The Tribunal examined the genesis and application of the repatria-
tion grant system, and found it proved that the system of not making
payment of the grant dependent on evidence of repatriation, proposed in
1952 by the Consultative Committee on Administrative Questions, “was in
effect followed to the benefit of staff members, even though it was not
explicitly embodied in any United Nations regulation” (para. VIII). The
Tribunal found that, in view of the particular situation of the Applicant, it
was not required to adjudicate in abstracto the question “whether a practice

30
352 APPLICATION FOR REVIEW (ADVISORY OPINION)

followed consistently for nearly 30 years could generate an acquired right
within the meaning of Staff Regulation 12.1” (ibid). The Tribunal con-
tinued :

“The existence of the repatriation grant and the respective roles of
the General Assembly and the Secretary-General in defining its
juridical rules of application have their foundation in the Staff
Regulations.” (Para. IX.)

It quoted Staff Regulation 9.4 and Annex IV to the Regulations (set out in
paragraph 10 above), and noted the margin of discretion conferred on the
Secretary-General by these texts, and that Annex IV, in defining those
entitled to the grant, “does not refer to staff members actually repatriated
but to those for whom that obligation on the part of the Organization
exists” (ibid.). The Tribunal concluded :

“These two provisions of the Staff Regulations, which expressly
acknowledge that the repatriation grant scheme falls within the scope
of the rule-making authority of the Secretary-General, are still in
force. No new provision relating to that grant was added to the Staff
Regulations by the General Assembly at either its thirty-third or
thirty-fourth sessions.

Thus the question whether the Applicant is entitled to rely on
acquired rights does not arise in respect of provisions of the Staff
Regulations which fall within the competence of the General Assem-
bly, even though the subject of the application is closely related to the
decisions.on the repatriation grant taken by the General Assembly.”
({bid.)

53. Next the Tribunal examined the background to the adoption by the
General Assembly of resolution 33/119, and the action subsequently taken
by the International Civil Service Commission (ICSC) and by the Secre-
tary-General. It noted that at no point in the discussion in the General
Assembly was the nature of the terms to be established by ICSC specified
(para. XI), and that the General Assembly set a fundamental objective and
requested ICSC to establish the terms of implementation, ICSC being
required to take action in accordance with the powers vested in it to ensure
co-ordination within the common system (para. XII). Referring to the
texts of paragraphs (d) and (f} of Staff Rule 109.5 as amended on 22 August
1979 (quoted in paragraph 11 above), the Tribunal observed that “In
taking this measure, the Secretary-General adopted the same position as
the Executive Heads of the specialized agencies” (para. XII), and that “this
was the first time that a provision of the Staff Rules acknowledged that
entitlement to the repatriation grant might exist without evidence of re-
location being provided” (para. XIII). The Tribunal drew the conclusion
that “under the terms of Staff Rule 109.5 (f) . . ., the Applicant retains his
entitlement to the amount of the grant without the need, as regards that
period of service, to produce evidence of relocation” (para. XIII), and

31
353 APPLICATION FOR REVIEW (ADVISORY OPINION)

proceeded to examine the question whether that entitlement “can have
been effaced retroactively by the Secretary-General’s deletion of sub-
paragraph (f) in pursuance of resolution 34/165” (para. XIV). The Tribu-
nal surveyed the circumstances preceding the adoption of that resolution
and noted that

“at no time did the General Assembly contemplate supplementing or
amending the provisions relating to the repatriation grant contained
in the Staff Regulations. Nor did the Assembly examine the text of the
Staff Rules in force since 1 July 1979, and it never claimed that there
was any defect in the provisions introduced on that date which dim-
inished their validity. The Assembly simply stated a principle of
action which the Secretary-General acted upon in establishing a new
version of Staff Rule 109.5 which, from 1 January 1980, replaced the
version previously in force on the basis of which the Applicant could :
have obtained the repatriation grant.” (Para. XIV.)

54. The Tribunal considered finally the question whether the Applicant
could rely on an acquired right, failure to recognize which would give rise
to the obligation to compensate for the injury sustained (para. XV). It
referred to its own previous jurisprudence on acquired rights of staff
members, and concluded that, in the case before it,

“the link established by the General Assembly and the Secretary-
General between the amount of the grant and length of service entitles
the Applicant to invoke an acquired right, notwithstanding the terms
of Staff Rule 109.5 which came into force on 1 January 1980 with the
deletion of subparagraph (f) concerning the transitional system”

(para. XV).

The decision of the Tribunal on Mr. Mortished’s claim was accordingly as
follows :

“By making payment of the Applicant’s repatriation grant condi-
tional on the production of evidence of relocation, the Respondent
failed to recognize the Applicant’s acquired right, which he held by
virtue of the transitional system in force from 1 July to 3] December
1979 and set forth in Staff Rule 109.5 (/).

The stand taken by the Respondent has had the effect of depriving
the Applicant of payment of the repatriation grant. Recognizing that
the Applicant was entitled to receive that grant on the terms defined in
Staff Rule 109.5 (fj, despite the fact that that rule was no longer in
force on the date of the Applicant’s separation from the United
Nations, the Tribunal finds that the Applicant sustained injury as the
result of a disregard of Staff Regulation 12.1 and Staff Rule 112.2 (a).
The Applicant is thus entitled to compensation for that injury. The

32
354 APPLICATION FOR REVIEW (ADVISORY OPINION)

injury should be assessed at the amount of the repatriation grant of
which payment was refused.” (Para. XVI.)

*

55. Having thus summarized the judgement of the Tribunal, the Court
can now turn to the question put to it. This, as already noted, is sparse and
elliptical, and seems to embody an assumption about the Tribunal’s
judgement that is hardly sustainable. Even if it be related to the grounds of
objection stated in Article 11 of the Tribunal’s Statute, so as to ask the
Court whether the Tribunal “erred on a question of law relating to the
provisions of the Charter of the United Nations” or “exceeded its juris-
diction or competence” in

“determining that General Assembly resolution 34/165 of 17 Decem-
ber 1979 could not be given immediate effect in requiring, for the
payment of repatriation grants, evidence of relocation to a country
other than the country of the staff member’s last duty station”,

it seems that it might be a correct answer to reply simply that the Tribunal
did not so determine. For it is important not to confuse what Mr. Mor-
tished asked the Tribunal to decide and what it in fact did decide, which is
somewhat different. If the decision of the Tribunal, quoted above, is
compared with Mr. Mortished’s claim, summarized in paragraph 49 above,
it will be apparent that the Tribunal did not find in the terms of what was
asked for in paragraph D of that statement of claim. It did not order the
Secretary-General to pay to Mr. Mortished “his entitlement to a repatria-
tion grant in accordance with Annex IV to the Staff Regulations”. What it
did decide was that the Applicant had an acquired right to receive the grant
“on the terms defined in Staff Rule 109.5 (f) despite the fact that that rule
was no longer in force on the date of the Applicant’s separation from the
United Nations” ; and that he had accordingly sustained injury for which
compensation was due, the injury being assessed at the amount of the grant
of which payment had been refused. Thus the decision was not that
resolution 34/165 could not be given immediate effect but, on the contrary,
that the Applicant had sustained injury precisely by reason of its having
been given immediate effect by the Secretary-General in the new version of
the Staff Rules which omitted Rule 109.5 {f). The difference between a
decision that resolution 34/165 could not be given immediate effect and a
decision that, precisely because it had been given immediate effect, the
Applicant had sustained injury, is not unimportant. The judgement of the
Tribunal in no way seeks to call in question the legal validity and effec-
tiveness of either resolution 34/165 or the Staff Rules made by the Sec-
retary-General for its immediate implementation. It drew what, in the
Tribunal’s view, were the necessary consequences of the fact that the
adoption and application of those measures had infringed what the Tri-

33
355 APPLICATION FOR REVIEW (ADVISORY OPINION)

bunal considered to have been an acquired right of the staff member, which
was therefore protected by Staff Regulation 12.1.

56. Thus this understanding of the actual question produces the above
answer which, important as it is, still leaves another question as it were
secreted between the lines of the question as originally formulated :
namely, was the decision of the Tribunal, in awarding Mr. Mortished a
sum equivalent to the grant, even if it did not seek to deny the immediate
application of resolution 34/165, nevertheless one that denied “the full
effect of decisions of the General Assembly” (paragraph 39 above), and so
erred on a question of law relating to the provisions of the United Nations
Charter, or amounted to an excess of jurisdiction or competence ? This
seems to be the question which is the gravamen of the objection to the
Tribunal’s Judgement, and the one which the Committee intended to raise.
In order to answer it, the Court must first consider the scope of the concept
of error “on a question of law relating to the provisions of the Charter of
the United Nations”.

57. The ground of objection, that the United Nations Administrative
Tribunal “erred on a question of law relating to the provisions of the
Charter of the United Nations”, does not appear in the corresponding
article (Art. XID) of the Statute of the ILO Administrative Tribunal, which
was before the Court in 1956 ; and it was not one of the grounds relied on in
the Application for Review of Judgement No. 158 of the United Nations
Administrative Tribunal in 1973. Its meaning has, accordingly, not pre-
viously fallen to be examined by the Court ; however, in the second of the
two cases just mentioned, the Court indicated that this ground differed
from those then under examination in that the fact that the role of the
Court in review proceedings is not to retry the case

“does not mean that in an appropriate case, where the judgement has
been challenged on the ground of an error on a question of law
relating to the provisions of the Charter, the Court may not be called
upon to review the actual substance of the decision” (Z.C.J. Reports
1973, p. 188, para. 48).

What then is the proper role of the Court when asked for an advisory
opinion in respect of this ground of objection ? The answer to this question
must depend not only upon the terms of Article 11, but also upon several
other factors including, first of all, the Court’s Statute, the case-law of the
Court, the general requirements for the exercise of the judicial function ;
and, since Article 65, paragraph 2, of the Court’s Statute provides that
“Questions upon which the advisory opinion of the Court is asked shall be
laid before the Court by means of a written request containing an exact
statement of the question upon which an opinion is required”, upon the
terms of the particular question asked of the Court by the Committee.

34
356 APPLICATION FOR REVIEW (ADVISORY OPINION)

58. In another well-known passage in its 1973 Advisory Opinion, pre-
ceding that quoted above, the Court declared that :

“the task of the Court is not to retry the case but to give its opinion
on the questions submitted to it concerning the objections lodged
against the Judgement. The Court is not therefore entitled to substi-
tute its own opinion for that of the Tribunal on the merits of the case
adjudicated by the Tribunal. Its role is to determine if the circum-
stances of the case, whether they relate to merits or procedure, show
that any objection made to the Judgement on one of the grounds
mentioned in Article 11 is well founded.” (C.J. Reports 1973,
pp. 187-188, para. 47.)

That the Court’s proper role is not to retry the case and to attempt to
substitute its own opinion on the merits for that of the Tribunal, is
apparent from the very fact that the question or questions on which the
Court is asked its opinion are, since they must conform to Article 11,
paragraph 1, of the Tribunal’s Statute, different from the questions which
the Tribunal had to decide. As the Court then observed, they “arise not out
of the judgements of the Administrative Tribunal, but out of the objections
to those judgements raised before the Committee itself” (bid. p. 174,
para. 21). There are, however, other reasons, some of them especially
compelling in the present case, why the Court should not attempt by an
advisory opinion to fill the role of a court of appeal and to retry the issues
on the merits of this case as they were presented to the Tribunal.

59. Foremost amongst those reasons must be the difficulties of using the
advisory jurisdiction of the Court for the task of trying a contentious case,
and especially one to which one of the parties is an individual. Some of the
difficulties may be mitigated by such devices as dispensing with oral
proceedings and enabling an individual to present written observations
through the intermediary of the Secretary-General ; but although such
safeguards of elementary principles of judicial procedure such as the
equality of the parties and the need to hear both sides may be adequate
where the issue for the Court is limited in the way indicated in its 1973
Opinion, they would need most careful re-appraisal were the Court called
upon to function as an appeal court in respect of the contentious case itself.
Where, however, “the task of the Court is not to retry the case but to reply
to the questions put to it regarding the objections which have been raised to
the Judgement of the Administrative Tribunal” (CJ. Reports 1973,
p. 182, para. 38), the position is different, and, as noted above, the require-
ments of equality have been met, on that assumption, in the present
proceedings (paragraph 30 above).

60. Likewise, while the interposition, between the proceedings before
the Administrative Tribunal and the proceedings before the Court, of the
Committee, an essentially political body with discretion to determine
whether or not this Court shall be seised of the matter at all, is not
necessarily inappropriate for the purposes of seeking an advisory opinion,

35
357 APPLICATION FOR REVIEW (ADVISORY OPINION)

it would on the other hand be unacceptable if the advisory opinion were to
be assimilated to a decision on appeal. The finding of the Court in its 1973
Advisory Opinion (quoted in paragraph 23 above) that there was “no
necessary incompatibility between the exercise of these functions by a
political body and the requirements of the judicial process” (Z.C.J. Reports
1973, p. 176, para. 25) was on the assumption that the proceedings before
the Court were not to retry, on appeal, the same issue as that tried by the
Administrative Tribunal. This difficulty is especially cogent if, as in the
present case, the Committee, in its own exercise of what is clearly a
quasi-judicial function, has excluded from its proceedings one who was a
party in the case before the Tribunal, whilst the applicant State was able
not only to speak and argue but also to vote on the question whether its
own objection to the Judgement of the Tribunal had a “substantial basis”
or not. The gravity of these aspects has already been made clear above
(paragraphs 42-44).

61. The very according of a right, in Article 11 of the Statute of the
United Nations Administrative Tribunal, not only to the Secretary-Gen-
eral, or the person in respect of whom a judgement has been rendered by
the Tribunal, but also to any member State of the United Nations, to bring
before the Committee an objection to a judgement of the Tribunal, sug-
gests of itself that the procedure before the Court was not intended to be
part of a procedure of appeal on the merits of the case. Such a right of
intervention by a third party is only explicable on the assumption that the
advisory opinion is to deal with a different question from that submitted to
the Tribunal, and a question in which the intervening member State may
well have a legitimate interest (see paragraph 24 above).

62. In short the Court in the present case has not been, and in fact
could not be, asked to make a comprehensive review of the merits in the
case of Mortished v. the Secretary-General of the United Nations, but only to
give its opinion on two particular grounds of objection to the Judgement in
that case. The articles of the Charter that are possibly relevant to the first
ground of objection, that of error “on a question of law relating to the
provisions of the Charter of the United Nations”, are those of Chapter XV,
and in particular Article 101, paragraph 1, where it is provided : “The staff
shall be appointed by the Secretary-General under regulations established
by the General Assembly.” It is clear, however, that the Court must first
consider whether it is only the possibility of an error in the application or
interpretation of those texts of the Charter itself which has to be investi-
gated. What is the scope of the enquiry to be conducted by the Court in
order that it may decide whether the Tribunal “has erred on a question of
law relating to the provisions of the Charter of the United Nations” ?

63. This ground of objection was the subject of much discussion in the
Special Committee on Review of Administrative Tribunal Judgements set
up in 1954 (resolution 888 (IX)), and also in the Fifth Committee of the
General Assembly. It is well known that the formulation of this clause was
the result of a compromise between those who wanted a review system
dealing with questions of law more generally, and those who favoured the

36
358 APPLICATION FOR REVIEW (ADVISORY OPINION)

narrower range of permissible objections that appears in the Statute of the
International Labour Organisation Administrative Tribunal (that is to say,
a challenge to a decision of the Tribunal confirming its jurisdiction, or an
alleged fundamental fault in the procedure followed which vitiated the
decision of the Tribunal). In the opinion of the Court only limited assis-
tance with regard to this question is to be found by consulting the various
stages of the legislative history of Article 11 and the gradual evolution
within the Special Committee of this compromise. For one thing, the words
error “on a question of law relating to the (French : concernant les) pro-
visions of the Charter of the United Nations” could hardly be plainer ; and
for another, the limits of the Court’s role are, as has already been men-
tioned, determined not only by Article 11 but also by other considerations
such as the inherent limitations of the advisory procedure and the im-
perative requirements of a judicial procedure in contentious cases. It is
rather in the light of these other considerations that any doubts over the
scope of Article 11 should be resolved.

64. In any event, the Court clearly could not decide whether a judge-
ment about the interpretation of Staff Regulations or Staff Rules has erred
on a question of law relating to the provisions of the Charter, without
looking at that judgement to see what the Tribunal did decide. While to
that extent the Court has therefore to examine the Tribunal’s decision on
the merits, it is not the business of the Court, after making that exami-
nation, itself to get involved in the question of the proper interpretation of
the Staff Regulations and Staff Rules, as such, further than is strictly
necessary in order to judge whether the interpretation adopted by the
Tribunal is in contradiction with the requirements of the provisions of the
Charter of the United Nations.

65. This conclusion, dictated by the considerations of principle noted
above, is also in accord with the actual words of the ground of objection
mentioned in Article 11 of the Tribunal’s Statute which speaks, not of
“error of law” but of error “on a question of law relating to the provisions
of the Charter of the United Nations”, and these latter words cannot be
other than words of qualification. It is true that the regulations and rules
applied by the Administrative Tribunal must derive their validity from the
provisions of the Charter. Indeed, all valid regulations and rules adopted
by a United Nations organ cannot be other than based on the provisions of
the Charter. It does not follow, however, that every question of the inter-
pretation or application of those regulations and rules is a question of law
relating to the provisions of the Charter. Nor indeed would the words of
Article 101 of the Charter ordinarily be of any assistance or pertinence in
the task of interpreting a rule or regulation. Accordingly, it would be quite
mistaken to suppose that, because the law applied by the Tribunal, or
indeed the law applied by any organ of the United Nations, derives its
ultimate validity from the Charter, the ground of Article 11 now under
examination means that an objection to any interpretation by the Tribunal
of staff rules and regulations is a matter for an advisory opinion of the
Court. Furthermore, if the words “error on a question of law relating to the

37
359 APPLICATION FOR REVIEW (ADVISORY OPINION)

provisions of the Charter” were to be interpreted to mean the same as
“error of law”, the efforts in 1955 to reach a compromise solution would
have been ineffective.

66. But if the interpretation, in general, of Staff Regulations and Rules
is not the business of the Court, it is, as already noted, very much the
business of this Court to judge whether there is a contradiction between a
particular interpretation or application of Staff Regulations and Rules by
the Tribunal and any of the provisions of the Charter; and such an
examination appears to be the purpose of the particular question asked of
the Court in this present case. This question cannot be understood without
some reference to the history of the repatriation grant over the last 30
years, though it is not necessary to go into the whole of that history. It was
established by the General Assembly by resolution 470 (V) of 15 Decem-
ber 1950, which added, for the purpose, a new Regulation 35 and Annex II
to the Provisional Staff Regulations. In the Staff Regulations of 1952 these
became Regulation 9.4 and Annex IV, quoted in paragraph 10 above. The
repatriation grant was substituted for an earlier “expatriation allowance”,
and seems never in fact to have been a grant limited to those who were
repatriated to their country of origin, so that the title of the grant has
always been a misnomer. It was from its inception based not upon repa-
triation but upon the United Nations’ “obligation to repatriate”, which has
since 1 January 1953 been defined in Rule 109.5 (a), as meaning an obli-
gation to return the staff member on separation at United Nations expense
to a place outside the country of his duty station. The amount of the grant
was from the outset made dependent on the number of years of continuous
service by the staff member away from his home country.

67. It is important, however, to appreciate how Staff Regulations and
Rules are made. The relations of the United Nations with its staff are
governed primarily by the Staff Regulations established by the General
Assembly according to Article 101, paragraph 1, of the Charter of the
United Nations. The successive editions of the Staff Regulations recite
Article 101 at their commencement, and go on to state as their function
that :

“The Staff Regulations embody the fundamental conditions of
service and the basic rights, duties and obligations of the United
Nations Secretariat. They represent the broad principles of personnel
policy for the staffing and administration of the Secretariat. The
Secretary-General, as the Chief Administrative Officer, shall provide
and enforce such staff rules consistent with these principles as he
considers necessary.”

68. Accordingly, the Staff Regulations are themselves elaborated and
applied in the Staff Rules ; and it is the Secretary-General who drafts the
Staff Rules, and in this he has necessarily a measure of discretion. This is
tempered by his duty to “report annually to the General Assembly such

38
360 APPLICATION FOR REVIEW (ADVISORY OPINION)

Staff Rules and amendments thereto as he may make to implement the
Regulations” (Staff Regulation 12.2). The bringing into force of the Rules,
on a date fixed by the Secretary-General, is not subject to approval by the
General Assembly ; and on entry into force they immediately govern the
legal status of staff members. The Rules, according to Staff Rule 112.2 (a)
(quoted in paragraph 12 above), may be amended by the Secretary-Gen-
era] in a manner consistent with Staff Regulations. There is no doubt that
the General Assembly has the power itself to make detailed regulations, as
for example, in Annex IV of the Staff Regulations which sets out the rates
of repatriation grant. As the Court said in 1954:

“The General Assembly could at all times limit or control the
powers of the Secretary-General in staff matters, by virtue of the
provisions of Article 101 [of the Charter].” (CJ. Reports 1954,
p. 60.)

But in the pertinent General Assembly resolutions, 33/119 and 34/165, to
be examined below, it did not do so ; it laid down a principle which was in
the usual way left to the Secretary-General to give effect to, first by an
administrative instruction, and eventually in a new version of the Staff
Rules. And where it is left to the Secretary-General to make rules there can
be no doubt that by making rules he speaks for and commits the United
Nations in its relations with staff members.

69. In the matter of the repatriation grant, as in some other staff matters
also, there is the further complication that entities other than the Secretary-
General have from time to time been concerned with the conditions of
service of staff members. The Consultative Committee on Administrative
Questions (CCAQ), a subsidiary of the Administrative Committee on
Co-ordination (ACC), and particularly concerned with relations between
the United Nations and specialized agencies, in a report of 14 May 1952
(CO-ORDINATION/R.124) recommended, inter alia, that the repatria-
tion grant be paid on the basis of an obligation to repatriate, regardless of
whether the staff member was actually repatriated, but excluding those
summarily dismissed and those who had, or had voluntarily assumed, the
nationality of the country of the last duty station. This was to take account
of the fact that in the International Labour Organisation and the World
Health Organization, the Staff Regulations provided that the grant was to
be payable on separation to persons “serving at a duty station outside of
the home country”. The same Committee, after a further study, reported
on 6 May 1974 (CCAQ/SEC/325(PER)) that “CCAQ Secretariat doubts
the feasibility of attempting to make payment of the grant dependent on
evidence of repatriation”.

39
361 APPLICATION FOR REVIEW (ADVISORY OPINION)

70. The other body involved has been the International Civil Service
Commission set up in 1974 (by General Assembly resolutions 3042
(XXVID of 19 December 1972, and 3357 (XXIX) of 18 December 1974)
“for the regulation and co-ordination of the conditions of service of the
United Nations common system” ; it was thus particularly concerned with
an endeavour that staff rules should, as far as maybe, form a system
common to the United Nations system and to some specialized agencies,
and in respect of the repatriation grant it had, therefore, to take account
both of the United Nations Secretariat’s three decades of practice and of
the position in the specialized agencies and other international organiza-
tions which participate in the United Nations common system.

71. The Tribunal, faced with Mr. Mortished’s claim, had to take
account not only of resolution 34/165, and of Administrative Instruction
ST/AI/269 (replaced by the amended Staff Rules of 15 July 1980), by
which resolution 34/165 was put into effect, but also of the whole body of
regulations and rules relevant to the Applicant’s claim. These regulations
and rules comprised in particular Staff Regulation 9.4 and Annex IV,
quoted in paragraph 10 above, and the following. In General Assembly
resolution 33/119 of 19 December 1978, which dealt with a Report of the
International Civil Service Commission, the General Assembly decided
that payment of the repatriation grant was to be made conditional on the
furnishing of evidence of relocation, “subject to the terms to be established
by the Commission”. On the basis of these terms the Secretary-General
was to make the required changes in the Staff Rules and report back at the
34th session “in accordance with the provisions of regulation 12.2 of the
Staff Regulations”. As noted above (paragraph 11), the Commission
adopted a text to implement resolution 33/119, and this was put into effect
by the Secretary-General, first by Administrative Instruction ST/AI/262
of 23 April 1979, and then by the Staff Rules (ST/SGB/Staff Rules/
1/Rev.5) of 22 August 1979, Rule 109.5 of which dealt with the repatria-
tion grant. Paragraph (d) of that Rule accordingly provided that the pay-
ment of the grant was conditional on the presentation of evidence of
relocation. Paragraph {f) of that Rule, however, saved the entitlement
“Notwithstanding paragraph (d) above”, of “Staff Members already in
service before 1 July 1979”, who were thereby to “retain the entitlement to
repatriation grant” in respect of service already accrued before that date,
without the necessity of production of evidence of relocation “with respect
to such qualifying service”. Paragraph {f) was in conformity with the text
prepared by the International Civil Service Commission.

72. Next came General Assembly resolution 34/165 of 17 Decem-

40
362 APPLICATION FOR REVIEW (ADVISORY OPINION)

ber 1979, on the “Report of the International Civil Service Commission”,
which was again for the most part concerned with receiving and approving
the annual report of the Commission. It also recalled resolution 33/119 in
which “it set down important objectives for maintaining and reinforcing
the common system and established guidelines for the future work of the
Commission”. The rest of the resolution, in three parts, is to do with the
work of the Commission, and the only paragraph of direct interest to the
present case is the following :

“3. Decides that effective 1 January 1980 no staff member shall be
entitled to any part of the repatriation grant unless evidence of re-
location away from the country of the last duty station is pro-
vided.”

The Secretary-General, accordingly, in order to put this decision into
effect, issued Administrative Instruction ST/AI/269 on 21 December
1979, and thereafter revised the Staff Rules (15 July 1980), in
Rule 109.5 of which revised Rules, instead of the paragraph (f) of the 1979
Rule, there appeared “(f) (Cancelled)”.

73. The Tribunal in the case of Mr. Mortished had to apply, therefore,
the relevant General Assembly resolutions, the Staff Regulations estab-
lished by the General Assembly under Article 101, paragraph 1, of the
Charter, and also the Staff Rules by which they were implemented. It noted
that the General Assembly, in Staff Regulation 12.1, had affirmed the
“fundamental principle of respect for acquired rights” and that Staff Rule
112.2 (a) provided for amendment of Staff Rules only in a manner con-
sistent with the Regulations (para. IV). It decided that Mr. Mortished had
indeed an acquired right, in the sense of Regulation 12.1 ; and that he had
therefore suffered injury by being, as a result of resolution 34/165 and
the resulting 1979 Administrative Instruction (ST/AI/269) and the 1980
amendment of the Staff Rules, deprived of his entitlement (para. XVI).
Accordingly the effect of resolution 34/165 and the amended Rules with its
deletion of paragraph (f) was not retroactive to destroy Mr. Mortished’s
“acquired right”, having regard to Regulation 12.1 which provided pre-
cisely against such retroactive effect. The Tribunal’s Judgement does not
anywhere in fact suggest that there could be an opposition between Article
12.1 of the Staff Regulations and paragraph 3 of section IJ of resolution
34/165.

74. The Government of the United States in its written statement
argues that this decision takes an erroneous view of the law, and that even
assuming that Mr. Mortished had a right under paragraph (f) of the 1979
Rules, which the United States contests, that right did not survive reso-
lution 34/165 and the amended Rules, and that the only right Mr. Mor-
tished enjoyed at the date of separation was the right to a grant on his
furnishing evidence of relocation. There may be room for more than one

4
363 APPLICATION FOR REVIEW (ADVISORY OPINION)

view on the question what amounts to an acquired right ; and in particular
whether or not Mr. Mortished had an acquired right, which was saved by
the effect of Staff Regulation 12.1, and Staff Rule 112.2 (a), either as a
result of paragraph (f) of Rule 109.5 of the 1979 Rules, or — a point noted
but not decided by the Tribunal — on the basis of “a practice followed
consistently for nearly 30 years”. But to enter upon that question would be
precisely to retry the case with a view to deciding whether to substitute the
Court’s view of the merits of the case for that of the Tribunal. This, for the
reasons explained above, is not the business of this Court. It is not the
business of this Court to decide whether the Tribunal’s Judgement involves
an error in its interpretation of the relevant instruments, unless it involves
an error on a question of law relating to the provisions of the United
Nations Charter.

75. In the Court’s view it is not possible to say that the Tribunal in its
Judgement “erred on a question of law relating to the provisions of the
Charter”. The concept of an acquired right is, of course, neither defined
nor even mentioned in the Charter. Article 101 of the Charter does provide
that “The staff shail be appointed by the Secretary-General under regu-
lations established by the General Assembly”. But it was precisely in the
Staff Regulations thus established by the General Assembly itself that the
Tribunal found, and so must apply, the general provision about acquired
rights and the non-retroactivity of supplementing or amending regulations
in regard to acquired rights. In fact Regulation 12.1 was presumably made
precisely in anticipation of, and to provide for, the kind of change in
conditions of service resulting from the Administrative Instruction and
amended Staff Rules which gave effect to resolution 34/165. The inter-
pretation of resolution 33/119 which the International Civil Service Com-
mission and the Secretary-General had made in introducing the transi-
tional paragraph (f) into the Staff Rules of 1979 acknowledged or created a
right for Mr. Mortished, and this, said the Tribunal, was preserved by Staff
Regulation 12.1. Thus the Tribunal saw itself not as in any way challenging
resolution 34/165 by means of a general notion of acquired rights but
simply as applying the existing Staff Regulations and Rules.

76. Certainly the Tribunal must accept and apply the decisions of the
General Assembly made in accordance with Article 101 of the United
Nations Charter. Certainly there can be no question of the Tribunal
possessing any “powers of judicial review or appeal in respect of the
decisions” taken by the General Assembly, powers which the Court itself
does not possess (1.C.J. Reports 1971, p. 45, para. 89). Nor did the Tribunal
suppose that it had any such competence. It was faced, however, not only
with resolution 34/165 and the 1980 Staff Rules made thereunder, but also
with Staff Regulation 12.1 also made no less by and with the authority of
the General Assembly. On the basis of its finding that Mr. Mortished had

42
364 APPLICATION FOR REVIEW (ADVISORY OPINION)

an acquired right, it had therefore to interpret and apply these two sets of
rules, both of which were applicable to Mr. Mortished’s situation. The
question is not whether the Tribunal was right or wrong in the way it
performed this task in the case before it ; the question — indeed, the only
matter on which the Court can pass — is whether the Tribunal erred on a
question of law relating to the provisions of the Charter of the United
Nations. This it clearly did not do when it attempted only to apply to
Mr. Mortished’s case what it found to be the relevant Staff Regulations
and Rules made under the authority of the General Assembly.

77. In the proceedings of the Committee there was some discussion of a
second ground of objection to the Tribunal’s Judgement, namely the
allegation that it had “exceeded its jurisdiction or competence”, and on
this ground also there was found to be a “substantial basis” for the
application. It seems, however, from what was said in the Committee that
this ground was not put forward as a ground entirely independent of the
allegation of error of law relating to the provisions of the Charter. The
representative of the United States, which had made the application to the
Committee, explained at one point in the discussion that the ground of
error of law relating to the provisions of the Charter “had been put to the
Committee on the basis that it did not by any means exclude, but rather
subsumed, the other ground of exceeding jurisdiction or competence”
(A/AC.86(XX)/PV.2 at p. 46). It would seem to follow from this that this
second objection must by definition fall with the first. In fact this suggested
excess of jurisdiction seems to have been conceived of as little more than
another way of expressing the allegation that the Tribunal had decided that
General Assembly resolution 34/165 “could not be given immediate
effect”, and that it was therefore attempting to exercise a competence of
judicial review over a General Assembly resolution : the matter which has
already been dealt with above.

78. However that may be, the Tribunal’s competence is defined in
Article 2 of its Statute, and the pertinent paragraph reads as follows :

“|. The Tribunal shall be competent to hear and pass judgement
upon applications alleging non-observance of contracts of employ-
ment of staff members of the Secretariat of the United Nations or of
the terms of appointment of such staff members. The words ‘con-
tracts’ and ‘terms of appointment’ include ail pertinent regulations
and rules in force at the time of alleged non-observance, including the
staff pension regulations.”

43
365 APPLICATION FOR REVIEW (ADVISORY OPINION)

Thus, it is clear that the Tribunal’s jurisdiction included not only the terms
of Mr. Mortished’s contract of employment and terms of appointment, but
also the meaning and effect of Staff Regulations and Staff Rules, in force at
the material time. It can hardly be denied that Mr. Mortished’s appeal to
the Tribunal, based as it was upon the various provisions of the Staff
Regulations and on Rules established by the Secretary-General in pur-
suance of those Staff Regulations, corresponds directly with both the
words and spirit of Article 2. It is difficult to see any possible ground on
which the Tribunal could be said to have exceeded the terms of its juris-
diction or competence thus defined. It sought to interpret and apply the
terms of Mr. Mortished’s appointment, and the relevant Staff Regulations
and Rules and General Assembly resolutions. Even its application of the
notion of acquired rights it derived from the Staff Regulations which had
been established by the General Assembly. It is impossible to say that the
Tribunal anywhere strayed into an area lying beyond the limits of its
jurisdiction as defined in Article 2 of its Statute. Whether or not it was right
in its decision is not pertinent to the question of jurisdiction. As the French
Government has rightly pointed out, it appears from the transcripts of the
proceedings that the Committee members “made a questionable assimi-
lation between a possible error of law that might have been committed by
the Tribunal and the excess of jurisdiction imputed to it”. An error of lawis
not necessarily, and in fact is not usually, made by a Tribunal’s exceeding
its competence or jurisdiction. As the Court observed in its Advisory
Opinion on Judgments of the Administrative Tribunal of the ILO upon
Complaints Made against Unesco,

“The circumstance that the Tribunal may have rightly or wrongly
adjudicated on the merits or that it may have rightly or wrongly
interpreted and applied the law for the purposes of determining the
merits, in no way affects its jurisdiction. The latter is to be judged in
the light of the answer to the question whether the complaint was one
the merits of which fell to be determined by the Administrative
Tribunal in accordance with the provisions governing its jurisdic-
tion.” (LCS. Reports 1956, p. 87.)

x *

79. The Court has concluded that the Administrative Tribunal in
Judgement No. 273 has neither erred on a question of law relating to the
provisions of the Charter of the United Nations, nor committed any excess
of its jurisdiction or competence. It wishes it to be clearly understood,
however, that the fact that it has, in the present case, decided to comply
with the request for an advisory opinion does not in any way imply
condonation of the various irregularities pointed out above, or of the
failure of the Committee on Applications for Review of Administrative

44
366 APPLICATION FOR REVIEW (ADVISORY OPINION)

Tribunal Judgements to do all in its power to secure equality between the
applicant State and the staff member. The main reason for the Court’s
deciding to comply with the request in the present case is, as it has stressed.
its desire to assist the General Assembly if it should decide to reconsider its
present procedure related to review of the Administrative Tribunal’s
Judgements.

80. For these reasons,
THE Court,

1. By nine votes to six,
Decides to comply with the request for an advisory opinion ;

IN FAVOUR : President Elias ; Vice-President Sette-Camara ; Judges Nagendra
Singh, Mosler, Ago, Schwebel, Sir Robert Jennings, de Lacharrière and
Mbaye ;

AGAINST : Judges Lachs, Morozov, Ruda, Oda, El-Khani and Bedjaoui.

2. With respect to the question as formulated in paragraph 48 above, is
of the opinion :

A. By ten votes to five,

That the Administrative Tribunal of the United Nations in Judgement
No. 273 did not err on a question of law relating to the provisions of the
Charter of the United Nations ;

IN FAVOUR : President Elias ; Vice-President Sette-Camara ; Judges Nagendra
Singh, Ruda, Mosler, Oda, Ago, Sir Robert Jennings, de Lacharrière and
Mbaye ;

AGAINST : Judges Lachs, Morozov, El-Khani, Schwebel and Bedjaoui.

B. By twelve votes to three,

That the Administrative Tribunal of the United Nations in Judgement
No. 273 did not commit any excess of the jurisdiction or competence
vested in it.

IN FAVOUR : President Elias ; Vice-President Sette-Camara ; Judges Lachs,
Nagendra Singh, Ruda, Mosler, Oda, Ago, Sir Robert Jennings, de Lachar-
rière, Mbaye and Bedjaoui; _

AGAINST : Judges Morozov, El-Khani and Schwebel.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this twentieth day of July, one thousand nine

45
367 APPLICATION FOR REVIEW (ADVISORY OPINION)

hundred and eighty-two, in two copies, one of which will be placed in the
archives of the Court and the other transmitted to the Secretary-General of
the United Nations.

(Signed) T. O. ELtas,
: President.

(Signed) Santiago TORRES BERNARDEZ,
Registrar.

Judges NAGENDRA SINGH, RUDA, MOSLER and ODA append separate
opinions to the Opinion of the Court.

Judges Lacus, Morozov, EL-KHANI and SCHWEBEL append dissenting
opinions to the Opinion of the Court.

(Initialled) T.O.E.
(Initialled) S.T.B.

46
